


Exhibit 10.2

 

PLEDGE AGREEMENT

 

PLEDGE AGREEMENT, dated as of February 8, 2005 (as amended, restated, modified
and/or supplemented from time to time, the “Agreement”), made by each of the
undersigned pledgors (each, a “Pledgor” and together with any other entity that
becomes a party hereto pursuant to Section 24 hereof, collectively, the
“Pledgors”), in favor of DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral
Agent (including any successor collateral agent, the “Pledgee”) for the benefit
of the Secured Creditors (as defined below).  Except as otherwise defined
herein, terms used herein and defined in the Credit Agreement (as defined below)
shall be used herein as therein defined.

 

W I T N E S S E T H :

 

WHEREAS, FairPoint Communications, Inc. (the “Borrower”), the lenders from time
to time party thereto (the “Lenders”), Bank of America, N.A., as Syndication
Agent (the “Syndication Agent”), CoBank, ACB and General Electric Capital
Corporation, as Co-Documentation Agents (the “Co-Documentation Agents”), and
Deutsche Bank Trust Company Americas, as Administrative Agent (the
“Administrative Agent” and together with the Lenders, the Swingline Lender, the
Syndication Agent, the Co-Documentation Agents, the Collateral Agent, each
Letter of Credit Issuer and the Pledgee, the “Lender Creditors”), have entered
into a Credit Agreement, dated as of February 8, 2005 (as amended, restated,
modified and/or supplemented from time to time, the “Credit Agreement”),
providing for the making of Loans and the issuance of, and participation in,
Letters of Credit as contemplated therein;

 

WHEREAS, the Borrower may from time to time be a party to one or more Interest
Rate Agreements (each such Interest Rate Agreement with an Interest Rate
Creditor (as defined below), a “Secured Interest Rate Agreement”) with Deutsche
Bank Trust Company Americas, in its individual capacity (“DBTCA”), any Lender, a
syndicate of financial institutions organized by DBTCA or such Lender or an
affiliate of DBTCA or such Lender (even if DBTCA or any such Lender ceases to be
a Lender under the Credit Agreement for any reason), and any institution that
participates therein, and in each case their subsequent assigns (collectively,
the “Interest Rate Creditors” and, together with the Lender Creditors,
collectively, the “Secured Creditors”);

 

WHEREAS, it is a condition precedent to the making of Loans and the issuance of,
and participation in, Letters of Credit under the Credit Agreement that each
Pledgor shall have executed and delivered to the Pledgee this Agreement; and

 

WHEREAS, each Pledgor desires to execute this Agreement to satisfy the condition
described in the preceding paragraph;

 

NOW, THEREFORE, in consideration of the benefits accruing to each Pledgor, the
receipt and sufficiency of which are hereby acknowledged, each Pledgor hereby
makes the following representations and warranties to the Pledgee and hereby
covenants and agrees with the Pledgee as follows:

 

--------------------------------------------------------------------------------


 

1.                                       SECURITY FOR OBLIGATIONS.  This
Agreement is made by each Pledgor for the benefit of the Secured Creditors to
secure:

 

(I)                                     THE FULL AND PROMPT PAYMENT WHEN DUE
(WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE) OF ALL
OBLIGATIONS (INCLUDING OBLIGATIONS WHICH, BUT FOR THE AUTOMATIC STAY UNDER
SECTION 362(A) OF THE BANKRUPTCY CODE, WOULD BECOME DUE) AND LIABILITIES OF THE
BORROWER (IN THE CASE OF THE BORROWER OR AN NSG PLEDGOR) OR SUCH PLEDGOR (IN THE
CASE OF A PLEDGOR THAT IS A SUBSIDIARY GUARANTOR), NOW EXISTING OR HEREAFTER
INCURRED UNDER, ARISING OUT OF OR IN CONNECTION WITH ANY CREDIT DOCUMENT TO
WHICH THE BORROWER OR SUCH PLEDGOR, AS THE CASE MAY BE, IS A PARTY (INCLUDING,
IN THE CASE OF A PLEDGOR THAT IS A SUBSIDIARY GUARANTOR, ALL SUCH OBLIGATIONS OF
SUCH PLEDGOR UNDER THE SUBSIDIARY GUARANTY) AND THE DUE PERFORMANCE OF AND
COMPLIANCE BY THE BORROWER OR SUCH PLEDGOR, AS THE CASE MAY BE, WITH THE TERMS
OF EACH SUCH CREDIT DOCUMENT (ALL SUCH OBLIGATIONS AND LIABILITIES UNDER THIS
CLAUSE (I), EXCEPT TO THE EXTENT CONSISTING OF OBLIGATIONS OR INDEBTEDNESS WITH
RESPECT TO SECURED INTEREST RATE AGREEMENTS, BEING HEREIN COLLECTIVELY CALLED
THE “CREDIT DOCUMENT OBLIGATIONS”);

 

(II)                                  THE FULL AND PROMPT PAYMENT WHEN DUE
(WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE) OF ALL
OBLIGATIONS (INCLUDING OBLIGATIONS WHICH, BUT FOR THE AUTOMATIC STAY UNDER
SECTION 362(A) OF THE BANKRUPTCY CODE, WOULD BECOME DUE) AND LIABILITIES OF THE
BORROWER (IN THE CASE OF THE BORROWER AND EACH NSG PLEDGOR) OR SUCH PLEDGOR (IN
THE CASE OF ANY PLEDGOR THAT IS A SUBSIDIARY GUARANTOR), NOW EXISTING OR
HEREAFTER INCURRED UNDER, ARISING OUT OF OR IN CONNECTION WITH ANY SECURED
INTEREST RATE AGREEMENT (ALL SUCH OBLIGATIONS AND LIABILITIES UNDER THIS CLAUSE
(II) BEING HEREIN COLLECTIVELY CALLED THE “INTEREST RATE OBLIGATIONS”);

 

(III)                               ANY AND ALL SUMS ADVANCED BY THE PLEDGEE IN
ORDER TO PRESERVE THE COLLATERAL (AS HEREINAFTER DEFINED) AND/OR ITS SECURITY
INTEREST THEREIN;

 

(IV)                              IN THE EVENT OF ANY PROCEEDING FOR THE
COLLECTION OF THE OBLIGATIONS (AS DEFINED BELOW) OR THE ENFORCEMENT OF THIS
AGREEMENT, AFTER AN EVENT OF DEFAULT (SUCH TERM, AS USED IN THIS AGREEMENT,
SHALL MEAN ANY EVENT OF DEFAULT UNDER THE CREDIT AGREEMENT OR ANY PAYMENT
DEFAULT BY THE BORROWER UNDER ANY SECURED INTEREST RATE AGREEMENT AFTER THE
EXPIRATION OF ANY APPLICABLE GRACE PERIOD) SHALL HAVE OCCURRED AND BE
CONTINUING, THE REASONABLE OUT-OF-POCKET EXPENSES OF RETAKING, HOLDING,
PREPARING FOR SALE OR LEASE, SELLING OR OTHERWISE DISPOSING OF OR REALIZING ON
THE COLLATERAL, OR OF ANY EXERCISE BY THE PLEDGEE OF ITS RIGHTS HEREUNDER,
TOGETHER WITH REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS OF COUNSEL; AND

 

(V)                                 ALL AMOUNTS PAID BY ANY SECURED CREDITOR AS
TO WHICH SUCH SECURED CREDITOR HAS THE RIGHT TO REIMBURSEMENT UNDER SECTION 11
OF THIS AGREEMENT;

 

all such obligations, liabilities, sums and expenses set forth in clauses (i)
through (v) of this Section 1 being herein collectively called the
“Obligations”.

 

2

--------------------------------------------------------------------------------


 

2.                                       DEFINITION OF STOCK, NOTES, PARTNERSHIP
INTERESTS,  MEMBERSHIP INTERESTS, SECURITIES, ETC.  The following capitalized
terms used herein shall have the definitions specified below:

 

“Certificated Security” shall have the meaning given such term in
Section 8-102(a)(4) of the UCC.

 

“Clearing Corporation” shall have the meaning given such term in
Section 8-102(a)(5) of the UCC.

 

“Collateral” shall have the meaning provided in Section 3.1.

 

“Collateral Accounts” shall mean any and all accounts established and maintained
by the Pledgee in the name of any Pledgor to which Collateral may be credited.

 

“Excluded Entity” shall mean (x) any corporation, partnership, limited liability
company or association which is not (I) a Parent Company, (II) an Intermediary
Holding Company, (III) a TelCo, (IV) a Carrier Services Company or (V) an entity
that the Borrower has designated as a “Pledged Entity” in a written notice to
the Collateral Agent specifying such entity’s legal name, type of organization,
jurisdiction of organization, Location, organizational identification number (if
any), and whether such entity is or is not a Registered Organization and/or a
Transmitting Utility and (y) any TelCo or Carrier Services Company acquired or
created pursuant to a Permitted Acquisition after the Effective Date if, after
giving effect to the acquisition or creation of such TelCo or Carrier Services
Company, the Pro Forma EBITDA Test is satisfied.

 

“Exempted Foreign Entity” shall mean any Foreign Corporation, Foreign LLC or
Foreign Partnership that, in any such case, is treated as a corporation or an
association taxable as a corporation for U.S. Federal income tax purposes.

 

“Financial Asset” shall have the meaning given such term in Section 8-102(a)(9)
of the UCC.

 

“Instrument” shall have the meaning given such term in Section 9-102(a)(47) of
the UCC.

 

“Investment Property” shall have the meaning given such term in
Section 9-102(a)(49) of the UCC.

 

“Location” of any Pledgor has the meaning given such term in Section 9-307 of
the UCC.

 

“Membership Interest” shall mean (x) the entire membership interest at any time
owned by any Pledgor in any limited liability company (other than (I) an
Excluded Entity and (II) a limited liability company that is not organized under
the laws of the United States or any State or territory thereof (a “Foreign
LLC”)) and (y) with respect to a Foreign LLC (other than an Excluded Entity),
the entire membership interest at any time owned by any Pledgor in such Foreign
LLC, provided that such Pledgor shall not be required to pledge hereunder (and
the term

 

3

--------------------------------------------------------------------------------


 

“Membership Interest” shall not include) more than 65% of the total voting power
of all classes of the membership interests of any Foreign LLC (that is an
Exempted Foreign Entity) entitled to vote (with any limited liability company
(other than an Excluded Entity) in which any Pledgor owns a membership interest
being herein called a “Pledged LLC”).

 

“Notes” shall mean all promissory notes at any time issued to, or held by, any
Pledgor.

 

“NSG Pledgor” shall mean each Pledgor which is not a Subsidiary Guarantor.

 

“Obligations” shall have the meaning provided in Section 1.

 

“Partnership Interest” shall mean (x) the entire partnership interest (whether
general and/or limited partnership interests) at any time owned by any Pledgor
in any partnership (other than (I) an Excluded Entity and (II) a partnership
that is not organized under the laws of the United States or any State or
territory thereof (a “Foreign Partnership”)) and (y) with respect to a Foreign
Partnership (other than an Excluded Entity), the entire partnership interest at
any time owned by any Pledgor in such Foreign Partnership, provided that such
Pledgor shall not be required to pledge hereunder (and the term “Partnership
Interest” shall not include) more than 65% of the total voting power of all
classes of partnership interests of any Foreign Partnership (that is an Exempted
Foreign Entity) entitled to vote (with any partnership (other than an Excluded
Entity) in which any Pledgor owns a partnership interest being herein called a
“Pledged Partnership”).

 

“Pledged Membership Interests” shall mean all Membership Interests at any time
pledged or required to be pledged hereunder.

 

“Pledged Notes” shall mean all Notes at any time pledged or required to be
pledged hereunder.

 

“Pledged Partnership Interests” shall mean all Partnership Interests at any time
pledged or required to be pledged hereunder.

 

“Pledged Securities” shall mean all Pledged Stock, Pledged Notes, Pledged
Partnership Interests and Pledged Membership Interests.

 

“Pledged Stock” shall mean all Stock at any time pledged or required to be
pledged hereunder.

 

“Proceeds” shall have the meaning given such term in Section 9-102(a)(64) of the
UCC.

 

“Registered Organization” shall have the meaning given such term in
Section 9-102(a)(70) of the UCC.

 

“Secured Debt Agreements” shall have the meaning provided in Section 5.

 

4

--------------------------------------------------------------------------------


 

“Securities” shall mean all of the Stock, Notes, Partnership Interests and
Membership Interests.

 

“Securities Intermediary” shall have the meaning given such term in
Section 8-102(14) of the UCC.

 

“Security Entitlement” shall have the meaning given such term in
Section 8-102(a)(17) of the UCC.

 

“Stock” shall mean (x) all of the issued and outstanding shares of stock at any
time owned by any Pledgor of any corporation (other than (I) any Excluded Entity
and (II) a corporation that is not organized under the laws of the United States
or any State or territory thereof (a “Foreign Corporation”)) and (y) with
respect to a Foreign Corporation that is a 1st-Tier Subsidiary (other than any
Excluded Entity), all of the issued and outstanding shares of capital stock at
any time owned by any Pledgor of such Foreign Corporation, provided that such
Pledgor shall not be required to pledge hereunder (and the term “Stock” shall
not include) more than 65% of the total combined voting power of all classes of
capital stock of any Exempted Foreign Entity entitled to vote.

 

“Transmitting Utility” has the meaning given such term in Section 9-102(a)(80)
of the UCC.

 

“UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York from time to time; provided that all references herein to specific
Sections or subsections of the UCC are references to such Sections or
subsections, as the case may be, of the Uniform Commercial Code as in effect in
the State of New York on the date hereof.

 

“Uncertificated Security” shall have the meaning given such term in
Section 8-102(a)(18) of the UCC.

 


3.                                       PLEDGE OF SECURITIES, ETC.


 

3.1                                 Pledge.  To secure the Obligations now or
hereafter owed or to be performed by such Pledgor, each Pledgor does hereby
grant, pledge, hypothecate, mortgage, charge and assign to the Pledgee for the
benefit of the Secured Creditors, and does hereby create a continuing security
interest (subject to those Liens permitted to exist with respect to the
Collateral pursuant to the terms of all Secured Debt Agreements then in effect)
in favor of the Pledgee for the benefit of the Secured Creditors in, all of its
right, title and interest in and to the following, whether now existing or
hereafter from time to time acquired (collectively, the “Collateral”):

 

(I)                                     ALL OF THE SECURITIES OWNED OR HELD BY
SUCH PLEDGOR FROM TIME TO TIME AND ALL OPTIONS AND WARRANTS OWNED BY SUCH
PLEDGOR FROM TIME TO TIME TO PURCHASE SECURITIES (AND ALL CERTIFICATES OR
INSTRUMENTS EVIDENCING SUCH SECURITIES);

 

(II)                                  EACH COLLATERAL ACCOUNT, INCLUDING ANY AND
ALL ASSETS OF WHATEVER TYPE OR KIND DEPOSITED BY SUCH PLEDGOR IN ANY SUCH
COLLATERAL ACCOUNT, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, EXISTING OR ARISING
(INCLUDING, WITHOUT LIMITATION, ALL FINANCIAL ASSETS,

 

5

--------------------------------------------------------------------------------


 

INVESTMENT PROPERTY, MONIES, CHECKS, DRAFTS, INSTRUMENTS OR INTERESTS THEREIN OF
ANY TYPE OR NATURE DEPOSITED OR REQUIRED BY THE CREDIT AGREEMENT OR ANY OTHER
SECURED DEBT AGREEMENT TO BE DEPOSITED IN SUCH COLLATERAL ACCOUNT, AND ALL
INVESTMENTS AND ALL CERTIFICATES AND OTHER INSTRUMENTS (INCLUDING DEPOSITORY
RECEIPTS, IF ANY) FROM TIME TO TIME REPRESENTING OR EVIDENCING THE SAME, AND ALL
DIVIDENDS, INTEREST, DISTRIBUTIONS, CASH AND OTHER PROPERTY FROM TIME TO TIME
RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR
ANY OR ALL OF THE FOREGOING);

 

(III)                               ALL OF SUCH PLEDGOR’S (X) PARTNERSHIP
INTEREST AND ALL OF SUCH PLEDGOR’S RIGHT, TITLE AND INTEREST IN EACH PLEDGED
PARTNERSHIP AND (Y) MEMBERSHIP INTEREST AND ALL OF SUCH PLEDGOR’S RIGHT, TITLE
AND INTEREST IN EACH PLEDGED LLC, IN EACH CASE INCLUDING, WITHOUT LIMITATION:

 

(A)                                  ALL THE CAPITAL THEREOF AND ITS INTEREST IN
ALL PROFITS, LOSSES AND OTHER DISTRIBUTIONS TO WHICH SUCH PLEDGOR SHALL AT ANY
TIME BE ENTITLED IN RESPECT OF SUCH PARTNERSHIP INTEREST AND/OR MEMBERSHIP
INTEREST;

 

(B)                                 ALL OTHER PAYMENTS DUE OR TO BECOME DUE TO
SUCH PLEDGOR IN RESPECT OF SUCH PARTNERSHIP INTEREST AND/OR MEMBERSHIP INTEREST,
WHETHER UNDER ANY PARTNERSHIP AGREEMENT, LIMITED LIABILITY COMPANY AGREEMENT OR
OTHERWISE, WHETHER AS CONTRACTUAL OBLIGATIONS, DAMAGES, INSURANCE PROCEEDS OR
OTHERWISE;

 

(C)                                  ALL OF ITS CLAIMS, RIGHTS, POWERS,
PRIVILEGES, AUTHORITY, OPTIONS, SECURITY INTEREST, LIENS AND REMEDIES, IF ANY,
UNDER ANY PARTNERSHIP AGREEMENT, LIMITED LIABILITY COMPANY AGREEMENT OR AT LAW
OR OTHERWISE IN RESPECT OF SUCH PARTNERSHIP INTEREST AND/OR MEMBERSHIP INTEREST;

 

(D)                                 ALL PRESENT AND FUTURE CLAIMS, IF ANY, OF
THE PLEDGOR AGAINST ANY PLEDGED PARTNERSHIP AND ANY PLEDGED LLC FOR MONEYS
LOANED OR ADVANCED, FOR SERVICES RENDERED OR OTHERWISE;

 

(E)                                  ALL OF SUCH PLEDGOR’S RIGHTS UNDER ANY
PARTNERSHIP AGREEMENT OR LIMITED LIABILITY COMPANY AGREEMENT OR AT LAW TO
EXERCISE AND ENFORCE EVERY RIGHT, POWER, REMEDY, AUTHORITY, OPTION AND PRIVILEGE
OF SUCH PLEDGOR RELATING TO THE PARTNERSHIP INTEREST AND/OR MEMBERSHIP INTEREST,
INCLUDING ANY POWER TO TERMINATE, CANCEL OR MODIFY ANY PARTNERSHIP AGREEMENT OR
ANY LIMITED LIABILITY COMPANY AGREEMENT, TO EXECUTE ANY INSTRUMENTS AND TO TAKE
ANY AND ALL OTHER ACTION ON BEHALF OF AND IN THE NAME OF SUCH PLEDGOR IN RESPECT
OF ANY PARTNERSHIP INTEREST OR MEMBERSHIP INTEREST AND ANY PLEDGED PARTNERSHIP
AND ANY PLEDGED LLC TO MAKE DETERMINATIONS, TO EXERCISE ANY ELECTION (INCLUDING,
BUT NOT LIMITED TO, ELECTION OF REMEDIES) OR OPTION OR TO GIVE OR RECEIVE ANY
NOTICE, CONSENT, AMENDMENT, WAIVER OR APPROVAL, TOGETHER WITH FULL POWER AND
AUTHORITY TO DEMAND, RECEIVE, ENFORCE, COLLECT OR RECEIPT FOR ANY OF THE
FOREGOING, TO ENFORCE OR EXECUTE ANY CHECKS, OR OTHER INSTRUMENTS OR ORDERS, TO
FILE ANY CLAIMS AND TO TAKE ANY ACTION IN CONNECTION WITH ANY OF THE FOREGOING;
AND

 

6

--------------------------------------------------------------------------------


 

(F)                                    ALL OTHER PROPERTY HEREAFTER DELIVERED IN
SUBSTITUTION FOR OR IN ADDITION TO ANY OF THE FOREGOING, ALL CERTIFICATES AND
INSTRUMENTS REPRESENTING OR EVIDENCING SUCH OTHER PROPERTY AND ALL CASH,
SECURITIES, INTEREST, DIVIDENDS, RIGHTS AND OTHER PROPERTY AT ANY TIME AND FROM
TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR IN
EXCHANGE FOR ANY OR ALL THEREOF;

 

(IV)                              ALL SECURITY ENTITLEMENTS OWNED BY SUCH
PLEDGOR FROM TIME TO TIME IN ANY AND ALL OF THE FOREGOING; AND

 

(V)                                 ALL PROCEEDS OF ANY AND ALL OF THE
FOREGOING.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 3.1, EXCEPT
AS OTHERWISE REQUIRED BY SECTION 6.12 OF THE CREDIT AGREEMENT, NO PLEDGOR SHALL
BE REQUIRED TO PLEDGE HEREUNDER ANY MARGIN STOCK OWNED BY SUCH PLEDGOR.

 

3.2                                 Procedures.  (a)  To the extent that any
Pledgor at any time or from time to time owns, acquires or obtains any right,
title or interest in any Collateral, such Collateral shall automatically (and
without the taking of any action by such Pledgor) be pledged pursuant to
Section 3.1 of this Agreement and, in addition thereto, such Pledgor shall (to
the extent provided below) forthwith take the following actions as set forth
below:

 


(I)                                     WITH RESPECT TO A CERTIFICATED SECURITY
(OTHER THAN A CERTIFICATED SECURITY CREDITED ON THE BOOKS OF A CLEARING
CORPORATION OR SECURITIES INTERMEDIARY), SUCH PLEDGOR SHALL PHYSICALLY DELIVER
SUCH CERTIFICATED SECURITY TO THE PLEDGEE, ENDORSED TO THE PLEDGEE OR ENDORSED
IN BLANK;


 


(II)                                  WITH RESPECT TO AN UNCERTIFICATED SECURITY
(OTHER THAN AN UNCERTIFICATED SECURITY CREDITED ON THE BOOKS OF A CLEARING
CORPORATION OR SECURITIES INTERMEDIARY), SUCH PLEDGOR SHALL CAUSE THE ISSUER OF
SUCH UNCERTIFICATED SECURITY TO DULY AUTHORIZE, EXECUTE, AND DELIVER TO THE
PLEDGEE, AN AGREEMENT FOR THE BENEFIT OF THE PLEDGEE AND THE OTHER SECURED
CREDITORS SUBSTANTIALLY IN THE FORM OF ANNEX E HERETO (APPROPRIATELY COMPLETED
TO THE SATISFACTION OF THE PLEDGEE AND WITH SUCH MODIFICATIONS, IF ANY, AS SHALL
BE SATISFACTORY TO THE PLEDGEE) PURSUANT TO WHICH SUCH ISSUER AGREES TO COMPLY
WITH ANY AND ALL INSTRUCTIONS ORIGINATED BY THE PLEDGEE WITHOUT FURTHER CONSENT
BY THE REGISTERED OWNER AND NOT TO COMPLY WITH INSTRUCTIONS REGARDING SUCH
UNCERTIFICATED SECURITY (AND ANY PARTNERSHIP INTERESTS AND MEMBERSHIP INTERESTS
ISSUED BY SUCH ISSUER) ORIGINATED BY ANY OTHER PERSON OTHER THAN A COURT OF
COMPETENT JURISDICTION;


 


(III)                               WITH RESPECT TO A CERTIFICATED SECURITY,
UNCERTIFICATED SECURITY, PARTNERSHIP INTEREST OR MEMBERSHIP INTEREST CREDITED ON
THE BOOKS OF A CLEARING CORPORATION OR SECURITIES INTERMEDIARY (INCLUDING A
FEDERAL RESERVE BANK, PARTICIPANTS TRUST COMPANY OR THE DEPOSITORY TRUST
COMPANY), SUCH PLEDGOR SHALL PROMPTLY NOTIFY THE PLEDGEE THEREOF AND SHALL
PROMPTLY TAKE (X) ALL ACTIONS REQUIRED (I) TO COMPLY WITH THE APPLICABLE RULES
OF SUCH CLEARING CORPORATION OR SECURITIES INTERMEDIARY AND (II) TO PERFECT THE
SECURITY INTEREST OF THE PLEDGEE UNDER APPLICABLE LAW (INCLUDING, IN ANY EVENT,
UNDER SECTIONS 9-314(A), (B) AND (C), 9-106 AND 8-106(D) OF THE UCC) AND (Y)
SUCH OTHER ACTIONS AS THE PLEDGEE DEEMS NECESSARY OR DESIRABLE TO EFFECT THE
FOREGOING;

 

7

--------------------------------------------------------------------------------


 


(IV)                              WITH RESPECT TO A PARTNERSHIP INTEREST OR A
MEMBERSHIP INTEREST (OTHER THAN A PARTNERSHIP INTEREST OR MEMBERSHIP INTEREST
CREDITED ON THE BOOKS OF A CLEARING CORPORATION OR SECURITIES INTERMEDIARY), (1)
IF SUCH PARTNERSHIP INTEREST OR MEMBERSHIP INTEREST IS REPRESENTED BY A
CERTIFICATE AND IS A SECURITY FOR PURPOSES OF THE UCC, THE PROCEDURE SET FORTH
IN SECTION 3.2(A)(I) HEREOF, AND (2) IF SUCH PARTNERSHIP INTEREST OR MEMBERSHIP
INTEREST IS NOT REPRESENTED BY A CERTIFICATE OR IS NOT A SECURITY FOR PURPOSES
OF THE UCC, THE PROCEDURE SET FORTH IN SECTION 3.2(A)(II) HEREOF;


 


(V)                                 WITH RESPECT TO ANY NOTE, PHYSICAL DELIVERY
OF SUCH NOTE TO THE PLEDGEE, ENDORSED IN BLANK, OR, AT THE REQUEST OF THE
PLEDGEE, ENDORSED TO THE PLEDGEE; AND


 


(VI)                              WITH RESPECT TO CASH PROCEEDS FROM ANY OF THE
COLLATERAL DESCRIBED IN SECTION 3.1 HEREOF, (I) THE ESTABLISHMENT BY THE PLEDGEE
OF A CASH ACCOUNT IN THE NAME OF SUCH PLEDGOR OVER WHICH THE PLEDGEE SHALL HAVE
“CONTROL” WITHIN THE MEANING OF THE UCC AND, AT ANY TIME ANY EVENT OF DEFAULT IS
IN EXISTENCE, NO WITHDRAWALS OR TRANSFERS MAY BE MADE THEREFROM BY ANY PERSON
EXCEPT WITH THE PRIOR WRITTEN CONSENT OF THE PLEDGEE AND (II) THE DEPOSIT OF
SUCH CASH IN SUCH CASH ACCOUNT.


 

(B)                                 IN ADDITION TO THE ACTIONS REQUIRED TO BE
TAKEN PURSUANT TO SECTION 3.2(A) HEREOF, EACH PLEDGOR SHALL TAKE THE FOLLOWING
ADDITIONAL ACTIONS WITH RESPECT TO THE COLLATERAL:

 


(I)                                     WITH RESPECT TO ALL COLLATERAL OF SUCH
PLEDGOR WHEREBY OR WITH RESPECT TO WHICH THE PLEDGEE MAY OBTAIN “CONTROL”
THEREOF WITHIN THE MEANING OF SECTION 8-106 OF THE UCC (OR UNDER ANY PROVISION
OF THE UCC AS SAME MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME, OR UNDER
THE LAWS OF ANY RELEVANT STATE OTHER THAN THE STATE OF NEW YORK), SUCH PLEDGOR
SHALL TAKE ALL ACTIONS AS MAY BE REQUESTED FROM TIME TO TIME BY THE PLEDGEE SO
THAT “CONTROL” OF SUCH COLLATERAL IS OBTAINED AND AT ALL TIMES HELD BY THE
PLEDGEE; AND


 


(II)                                  EACH PLEDGOR SHALL FROM TIME TO TIME CAUSE
APPROPRIATE FINANCING STATEMENTS (ON APPROPRIATE FORMS) UNDER THE UNIFORM
COMMERCIAL CODE AS IN EFFECT IN THE VARIOUS RELEVANT STATES, COVERING ALL
COLLATERAL HEREUNDER (WITH THE FORM OF SUCH FINANCING STATEMENTS TO BE
SATISFACTORY TO THE PLEDGEE), TO BE FILED IN THE RELEVANT FILING OFFICES SO THAT
AT ALL TIMES THE PLEDGEE’S SECURITY INTEREST IN ALL INVESTMENT PROPERTY AND
OTHER COLLATERAL WHICH CAN BE PERFECTED BY THE FILING OF SUCH FINANCING
STATEMENTS (IN EACH CASE TO THE MAXIMUM EXTENT PERFECTION BY FILING MAY BE
OBTAINED UNDER THE LAWS OF THE RELEVANT STATES, INCLUDING, WITHOUT LIMITATION,
SECTION 9-312(A) OF THE UCC) IS SO PERFECTED.


 

3.3                                 Subsequently Acquired Collateral.  If any
Pledgor shall acquire (by purchase, stock dividend or otherwise) any additional
Collateral at any time or from time to time after the date hereof, such Pledgor
will forthwith thereafter take (or cause to be taken) all action with respect to
such Collateral in accordance with the procedures set forth in Section 3.2
hereof, and will promptly thereafter deliver to the Pledgee a certificate
executed by a principal executive officer of such Pledgor describing such
Collateral and certifying that the same have been duly pledged with the Pledgee
hereunder. Each Pledgor further agrees to provide an opinion of counsel
reasonably satisfactory to the Pledgee with respect to any pledge of Collateral

 

8

--------------------------------------------------------------------------------


 

constituting Uncertificated Securities promptly upon request of the Pledgee. No
Pledgor shall be required at any time to pledge hereunder any Securities which
constitute more than 65% of the total combined voting power of all classes of
ownership interests of any Exempted Foreign Entity entitled to vote. 
Notwithstanding anything to the contrary contained above in this Section 3.3,
except as otherwise required by Section 6.12 of the Credit Agreement, no Pledgor
shall be required to pledge hereunder any Margin Stock acquired by such Pledgor
after the date hereof.

 

3.4                                 Certain Representations and Warranties
Concerning the Collateral.  Each Pledgor represents and warrants that on the
date hereof: (a) each Subsidiary of such Pledgor whose equity interest is
required to be pledged hereunder, and the direct ownership thereof, is listed on
Annex A hereto; (b) the Stock held by such Pledgor consists of the number and
type of shares of the stock of the corporations as described in Annex B hereto;
(c) such Stock constitutes that percentage of the issued and outstanding capital
stock of the issuing corporation as set forth in Annex B hereto; (d) the Notes
held by such Pledgor consist of the promissory notes described in Annex C
hereto; (e) such Pledgor is the holder of record and sole beneficial owner of
the Stock and Notes held by such Pledgor and there exists no options or
preemption rights in respect of any of the Stock; (f) the Partnership Interests
and Membership Interests, as the case may be, held by such Pledgor constitute
that percentage of the entire interest of the respective Pledged Partnership or
Pledged LLC, as the case may be, as is set forth under its name in Annex D
hereto; (g) on the date hereof, such Pledgor owns or possesses no other
Securities except as described on Annexes B, C and D hereto; and (h) the Pledgor
has complied with the respective procedure set forth in Section 3.2(a) hereof
with respect to each item of Collateral described in Annexes B, C and D hereto.

 

4.                                       APPOINTMENT OF SUB-AGENTS;
ENDORSEMENTS, ETC.  The Pledgee shall have the right to appoint one or more
sub-agents for the purpose of retaining physical possession of the Pledged
Securities, which may be held (in the discretion of the Pledgee) in the name of
the relevant Pledgor, endorsed or assigned in blank or in favor of the Pledgee
or any nominee or nominees of the Pledgee or a sub-agent appointed by the
Pledgee.

 

5.                                       VOTING, ETC., WHILE NO EVENT OF
DEFAULT.  Unless and until there shall have occurred and be continuing an Event
of Default, each Pledgor shall be entitled to exercise all voting rights
attaching to any and all Pledged Securities owned by it, and to give consents,
waivers or ratifications in respect thereof, provided that no vote shall be cast
or any consent, waiver or ratification given or any action taken which would
violate, result in breach of any covenant contained in, or be inconsistent with,
any of the terms of this Agreement, the Credit Agreement, any other Credit
Document or any Secured Interest Rate Agreement (collectively, the “Secured Debt
Agreements”), or which would have the effect of impairing the value of the
Collateral or any part thereof or the position or interests of the Pledgee or
any other Secured Creditor therein.  All such rights of a Pledgor to vote and to
give consents, waivers and ratifications shall cease in case an Event of Default
shall occur and be continuing and Section 7 hereof shall become applicable.

 

6.                                       DIVIDENDS AND OTHER DISTRIBUTIONS. 
Unless and until an Event of Default shall have occurred and be continuing, all
cash dividends, distributions or other amounts payable in respect of the Pledged
Securities shall be paid to the respective Pledgor, provided that all dividends,
distributions or other amounts payable in respect of the Pledged

 

9

--------------------------------------------------------------------------------


 

Securities which are determined by the Pledgee, in its absolute discretion, to
represent in whole or in part an extraordinary, liquidating or other
distribution in return of capital not permitted by the Credit Agreement shall be
paid, to the extent so determined to represent an extraordinary, liquidating or
other distribution in return of capital not permitted by the Credit Agreement,
to the Pledgee and retained by it as part of the Collateral (unless such cash
dividends or distributions are applied to repay the Obligations pursuant to
Section 9 of this Agreement).  The Pledgee shall also be entitled to receive
directly, and to retain as part of the Collateral:

 

(I)                                     ALL OTHER OR ADDITIONAL STOCK, NOTES,
MEMBERSHIP INTERESTS, PARTNERSHIP INTERESTS OR OTHER SECURITIES OR PROPERTY
(OTHER THAN CASH) PAID OR DISTRIBUTED BY WAY OF DIVIDEND OR OTHERWISE IN RESPECT
OF THE COLLATERAL;

 

(II)                                  ALL OTHER OR ADDITIONAL STOCK, NOTES,
MEMBERSHIP INTERESTS, PARTNERSHIP INTERESTS OR OTHER SECURITIES OR PROPERTY
(INCLUDING CASH) PAID OR DISTRIBUTED IN RESPECT OF THE COLLATERAL BY WAY OF
STOCK-SPLIT, SPIN-OFF, SPLIT-UP, RECLASSIFICATION, COMBINATION OF SHARES OR
SIMILAR REARRANGEMENT; AND

 

(III)                               ALL OTHER OR ADDITIONAL STOCK, NOTES,
MEMBERSHIP INTERESTS, PARTNERSHIP INTERESTS OR OTHER SECURITIES OR PROPERTY
(INCLUDING CASH) WHICH MAY BE PAID IN RESPECT OF THE COLLATERAL BY REASON OF ANY
CONSOLIDATION, MERGER, EXCHANGE OF STOCK, CONVEYANCE OF ASSETS, LIQUIDATION OR
SIMILAR CORPORATE REORGANIZATION (OTHER THAN THE NET CASH PROCEEDS FROM ANY
ASSET SALE APPLIED TO REPAY LOANS AND/OR REINVESTED IN ACCORDANCE WITH THE
RELEVANT PROVISIONS OF THE CREDIT AGREEMENT).

 

Nothing contained in this Section 6 shall limit or restrict in any way the
Pledgee’s right to receive the proceeds of the Collateral in any form in
accordance with Section 3 of this Agreement.  All dividends, distributions or
other payments which are received by the respective Pledgor contrary to the
provisions of this Section 6 or Section 7 shall be received in trust for the
benefit of the Pledgee, shall be segregated from other property or funds of such
Pledgor and shall be forthwith paid over to the Pledgee as Collateral in the
same form as so received (with any necessary endorsement).

 

7.                                       REMEDIES IN CASE OF AN EVENT OF
DEFAULT.  (a)  In case an Event of Default shall have occurred and be
continuing, the Pledgee shall be entitled to exercise all of the rights, powers
and remedies (whether vested in it by this Agreement or any other Secured Debt
Agreement or by law) for the protection and enforcement of its rights in respect
of the Collateral, including, without limitation, all the rights and remedies of
a secured party upon default under the Uniform Commercial Code of the State of
New York, and the Pledgee shall be entitled, without limitation, to exercise any
or all of the following rights, which each Pledgor hereby agrees to be
commercially reasonable:

 

(I)                                     TO RECEIVE ALL AMOUNTS PAYABLE IN
RESPECT OF THE COLLATERAL OTHERWISE PAYABLE UNDER SECTION 6 TO SUCH PLEDGOR;

 

(II)                                  TO TRANSFER ALL OR ANY PART OF THE
COLLATERAL INTO THE PLEDGEE’ S NAME OR THE NAME OF ITS NOMINEE OR NOMINEES;

 

10

--------------------------------------------------------------------------------


 

(III)                               TO ACCELERATE ANY PLEDGED NOTE WHICH MAY BE
ACCELERATED IN ACCORDANCE WITH ITS TERMS, AND TAKE ANY OTHER LAWFUL ACTION TO
COLLECT UPON ANY PLEDGED NOTE (INCLUDING, WITHOUT LIMITATION, TO MAKE ANY DEMAND
FOR PAYMENT THEREON);

 

(IV)                              TO VOTE ALL OR ANY PART OF THE COLLATERAL
(WHETHER OR NOT TRANSFERRED INTO THE NAME OF THE PLEDGEE) AND GIVE ALL CONSENTS,
WAIVERS AND RATIFICATIONS IN RESPECT OF THE COLLATERAL AND OTHERWISE ACT WITH
RESPECT THERETO AS THOUGH IT WERE THE OUTRIGHT OWNER THEREOF (EACH PLEDGOR
HEREBY IRREVOCABLY CONSTITUTING AND APPOINTING THE PLEDGEE THE PROXY AND
ATTORNEY-IN-FACT OF SUCH PLEDGOR, WITH FULL POWER OF SUBSTITUTION TO DO SO);

 

(V)                                 TO SET OFF ANY AND ALL COLLATERAL AGAINST
ANY AND ALL OBLIGATIONS, AND TO WITHDRAW ANY AND ALL CASH OR OTHER COLLATERAL
FROM ANY AND ALL COLLATERAL ACCOUNTS AND TO APPLY SUCH CASH AND OTHER COLLATERAL
TO THE PAYMENT OF ANY AND ALL OBLIGATIONS; AND

 

(VI)                              AT ANY TIME OR FROM TIME TO TIME TO SELL,
ASSIGN AND DELIVER, OR GRANT OPTIONS TO PURCHASE, ALL OR ANY PART OF THE
COLLATERAL, OR ANY INTEREST THEREIN, AT ANY PUBLIC OR PRIVATE SALE, WITHOUT
DEMAND OF PERFORMANCE, ADVERTISEMENT OR NOTICE OF INTENTION TO SELL OR OF THE
TIME OR PLACE OF SALE OR ADJOURNMENT THEREOF OR TO REDEEM OR OTHERWISE (ALL OF
WHICH ARE HEREBY WAIVED BY EACH PLEDGOR), FOR CASH, ON CREDIT OR FOR OTHER
PROPERTY, FOR IMMEDIATE OR FUTURE DELIVERY WITHOUT ANY ASSUMPTION OF CREDIT
RISK, AND FOR SUCH PRICE OR PRICES AND ON SUCH TERMS AS THE PLEDGEE IN ITS
ABSOLUTE DISCRETION MAY DETERMINE, PROVIDED THAT AT LEAST 10 DAYS’ NOTICE OF THE
TIME AND PLACE OF ANY SUCH SALE SHALL BE GIVEN TO SUCH PLEDGOR.  THE PLEDGEE
SHALL NOT BE OBLIGATED TO MAKE SUCH SALE OF COLLATERAL REGARDLESS OF WHETHER ANY
SUCH NOTICE OF SALE HAS THERETOFORE BEEN GIVEN.  EACH PURCHASER AT ANY SUCH SALE
SHALL HOLD THE PROPERTY SO SOLD ABSOLUTELY FREE FROM ANY CLAIM OR RIGHT ON THE
PART OF ANY PLEDGOR, AND EACH PLEDGOR HEREBY WAIVES AND RELEASES TO THE FULLEST
EXTENT PERMITTED BY LAW ANY RIGHT OR EQUITY OF REDEMPTION WITH RESPECT TO THE
COLLATERAL, WHETHER BEFORE OR AFTER SALE HEREUNDER, ALL RIGHTS, IF ANY, OF
MARSHALLING THE COLLATERAL AND ANY OTHER SECURITY FOR THE OBLIGATIONS OR
OTHERWISE, AND ALL RIGHTS, IF ANY, OF STAY AND/OR APPRAISAL WHICH IT NOW HAS OR
MAY AT ANY TIME IN THE FUTURE HAVE UNDER RULE OF LAW OR STATUTE NOW EXISTING OR
HEREAFTER ENACTED.  AT ANY SUCH SALE, UNLESS PROHIBITED BY APPLICABLE LAW, THE
PLEDGEE ON BEHALF OF ALL SECURED CREDITORS (OR CERTAIN OF THEM) MAY BID FOR AND
PURCHASE (BY BIDDING IN OBLIGATIONS OR OTHERWISE) ALL OR ANY PART OF THE
COLLATERAL SO SOLD FREE FROM ANY SUCH RIGHT OR EQUITY OF REDEMPTION.  NEITHER
THE PLEDGEE NOR ANY SECURED CREDITOR SHALL BE LIABLE FOR FAILURE TO COLLECT OR
REALIZE UPON ANY OR ALL OF THE COLLATERAL OR FOR ANY DELAY IN SO DOING NOR SHALL
IT BE UNDER ANY OBLIGATION TO TAKE ANY ACTION WHATSOEVER WITH REGARD THERETO.

 

8.                                       REMEDIES, ETC., CUMULATIVE.  Each
right, power and remedy of the Pledgee provided for in this Agreement or any
other Secured Debt Agreement, or now or hereafter existing at law or in equity
or by statute shall be cumulative and concurrent and shall be in addition to
every other such right, power or remedy.  The exercise or beginning of the
exercise by the Pledgee or any other Secured Creditor of any one or more of the
rights, powers or remedies provided for in this Agreement or any other Secured
Debt Agreement or now or hereafter existing at law or in equity or by statute or
otherwise shall not preclude the simultaneous or later exercise by the Pledgee
or any other Secured Creditor of all such other rights, powers or remedies, and
no failure or delay on the part of the Pledgee or any other

 

11

--------------------------------------------------------------------------------


 

Secured Creditor to exercise any such right, power or remedy shall operate as a
waiver thereof.  Unless otherwise required by the Credit Documents, no notice to
or demand on any Pledgor in any case shall entitle it to any other or further
notice or demand in similar other circumstances or constitute a waiver of any of
the rights of the Pledgee or any other Secured Creditor to any other further
action in any circumstances without demand or notice.  The Secured Creditors
agree that this Agreement may be enforced only by the action of the
Administrative Agent or the Pledgee, in each case acting upon the instructions
of the Required Lenders (or, after the date on which all Credit Document
Obligations have been paid in full, the holders of at least the majority of the
outstanding Interest Rate Obligations) and that no other Secured Creditor shall
have any right individually to seek to enforce or to enforce this Agreement or
to realize upon the security to be granted hereby, it being understood and
agreed that such rights and remedies may be exercised by the Administrative
Agent or the Pledgee or the holders of at least a majority of the outstanding
Interest Rate Obligations, as the case may be, for the benefit of the Secured
Creditors upon the terms of this Agreement.

 

9.                                       APPLICATION OF PROCEEDS.  (a)  All
moneys collected by the Pledgee or the Collateral Agent upon any sale or other
disposition of the Collateral, together with all other moneys received by the
Pledgee or the Collateral Agent hereunder, shall be applied as follows:

 

(I)                                     FIRST, TO THE PAYMENT OF ALL OBLIGATIONS
OWING TO THE PLEDGEE OR THE COLLATERAL AGENT OF THE TYPE DESCRIBED IN CLAUSES
(III) AND (IV) OF THE DEFINITION OF “OBLIGATIONS” CONTAINED IN SECTION 1 HEREOF;

 

(II)                                  SECOND, TO THE EXTENT PROCEEDS REMAIN
AFTER THE APPLICATION PURSUANT TO PRECEDING CLAUSE (I), AN AMOUNT EQUAL TO THE
OUTSTANDING OBLIGATIONS TO THE SECURED CREDITORS SHALL BE PAID TO THE SECURED
CREDITORS AS PROVIDED IN SECTION 9(C), WITH EACH SECURED CREDITOR RECEIVING AN
AMOUNT EQUAL TO ITS OUTSTANDING OBLIGATIONS OR, IF THE PROCEEDS ARE INSUFFICIENT
TO PAY IN FULL ALL SUCH OBLIGATIONS, ITS PRO RATA SHARE OF THE AMOUNT REMAINING
TO BE DISTRIBUTED TO BE APPLIED, WITH RESPECT TO THE CREDIT DOCUMENT
OBLIGATIONS, FIRSTLY, TO THE PAYMENT OF INTEREST IN RESPECT OF THE UNPAID
PRINCIPAL AMOUNT OF LOANS OUTSTANDING, SECONDLY, TO THE PAYMENT OF PRINCIPAL OF
LOANS OUTSTANDING, THEN TO THE OTHER CREDIT DOCUMENT OBLIGATIONS; AND

 

(III)                               THIRD, TO THE EXTENT PROCEEDS REMAIN AFTER
THE APPLICATION PURSUANT TO THE PRECEDING CLAUSES (I) AND (II) AND FOLLOWING THE
TERMINATION OF THIS AGREEMENT PURSUANT TO SECTION 18 HEREOF, TO THE RELEVANT
PLEDGOR OR, TO THE EXTENT DIRECTED BY SUCH PLEDGOR OR A COURT OF COMPETENT
JURISDICTION, TO WHOMEVER MAY BE LAWFULLY ENTITLED TO RECEIVE SUCH SURPLUS.

 


(B)                                 FOR PURPOSES OF THIS AGREEMENT, “PRO RATA
SHARE” SHALL MEAN, WHEN CALCULATING A SECURED CREDITOR’S PORTION OF ANY
DISTRIBUTION OR AMOUNT, THE AMOUNT (EXPRESSED AS A PERCENTAGE) EQUAL TO A
FRACTION THE NUMERATOR OF WHICH IS THE THEN OUTSTANDING AMOUNT OF THE RELEVANT
OBLIGATIONS OWED SUCH SECURED CREDITOR AND THE DENOMINATOR OF WHICH IS THE THEN
OUTSTANDING AMOUNT OF ALL OBLIGATIONS.

 

12

--------------------------------------------------------------------------------


 


(C)                                  ALL PAYMENTS REQUIRED TO BE MADE TO THE (I)
LENDER CREDITORS HEREUNDER SHALL BE MADE TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE RESPECTIVE LENDER CREDITORS AND (II) INTEREST RATE CREDITORS
HEREUNDER SHALL BE MADE TO THE PAYING AGENT UNDER THE APPLICABLE SECURED
INTEREST RATE AGREEMENT OR, IN THE CASE OF SECURED INTEREST RATE AGREEMENTS
WITHOUT A PAYING AGENT, DIRECTLY TO THE APPLICABLE INTEREST RATE CREDITOR.


 


(D)                                 FOR PURPOSES OF APPLYING PAYMENTS RECEIVED
IN ACCORDANCE WITH THIS SECTION 9, THE PLEDGEE AND THE COLLATERAL AGENT SHALL BE
ENTITLED TO RELY UPON (I) THE ADMINISTRATIVE AGENT FOR A DETERMINATION (WHICH
THE ADMINISTRATIVE AGENT AGREES TO PROVIDE UPON REQUEST TO THE PLEDGEE AND THE
COLLATERAL AGENT) OF THE OUTSTANDING CREDIT DOCUMENT OBLIGATIONS AND (II) ANY
INTEREST RATE CREDITOR FOR A DETERMINATION (WHICH EACH INTEREST RATE CREDITOR
AGREES TO PROVIDE UPON REQUEST TO THE PLEDGEE AND THE COLLATERAL AGENT) OF THE
OUTSTANDING INTEREST RATE OBLIGATIONS OWED TO SUCH INTEREST RATE CREDITOR. 
UNLESS IT HAS ACTUAL KNOWLEDGE (INCLUDING BY WAY OF WRITTEN NOTICE FROM A
SECURED CREDITOR) TO THE CONTRARY, THE ADMINISTRATIVE AGENT UNDER THE CREDIT
AGREEMENT, IN FURNISHING INFORMATION PURSUANT TO THE PRECEDING SENTENCE, AND THE
PLEDGEE AND THE COLLATERAL AGENT, IN ACTING HEREUNDER, SHALL BE ENTITLED TO
ASSUME THAT (X) NO CREDIT DOCUMENT OBLIGATIONS OTHER THAN PRINCIPAL, INTEREST
AND REGULARLY ACCRUING FEES ARE OWING TO ANY LENDER CREDITOR AND (Y) NO SECURED
INTEREST RATE AGREEMENTS OR INTEREST RATE OBLIGATIONS WITH RESPECT THERETO ARE
IN EXISTENCE.


 


(E)                                  IT IS UNDERSTOOD THAT EACH PLEDGOR SHALL
REMAIN JOINTLY AND SEVERALLY LIABLE TO THE EXTENT OF ANY DEFICIENCY BETWEEN (X)
THE AMOUNT OF THE OBLIGATIONS FOR WHICH IT IS LIABLE DIRECTLY OR AS A GUARANTOR
THAT ARE SATISFIED WITH PROCEEDS OF THE COLLATERAL AND (Y) THE AGGREGATE
OUTSTANDING AMOUNT OF THE OBLIGATIONS.


 

10.                                 PURCHASERS OF COLLATERAL.  Upon any sale of
the Collateral by the Pledgee hereunder (whether by virtue of the power of sale
herein granted, pursuant to judicial process or otherwise), the receipt of the
Pledgee or the officer making the sale shall be a sufficient discharge to the
purchaser or purchasers of the Collateral so sold, and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to the Pledgee or such officer or be answerable in any
way for the misapplication or nonapplication thereof.

 

11.                                 INDEMNITY.  Each Pledgor jointly and
severally agrees (i) to indemnify and hold harmless the Pledgee and the other
Secured Creditors from and against any and all claims, demands, losses,
judgments and liabilities (including liabilities for penalties) of whatsoever
kind or nature, and (ii) to reimburse the Pledgee for all reasonable
out-of-pocket costs and expenses, including reasonable attorneys’ fees, arising
in connection with any amendment, waiver or modification to this Agreement and
the Pledgee and the other Secured Creditors for all reasonable costs and
expenses (including reasonable attorney’s fees) growing out of or resulting from
the exercise by the Pledgee of any right or remedy granted to it hereunder or
under any other Secured Debt Agreement except, with respect to clauses (i) and
(ii) above, for those arising from such Person’s gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).  In no event shall the Pledgee be liable, in the
absence of gross negligence or willful misconduct on its part (as determined by
a court of competent jurisdiction in a final and non-appealable decision), for
any matter or thing in connection with this Agreement other than to account for
moneys or

 

13

--------------------------------------------------------------------------------


 

other property actually received by it in accordance with the terms hereof.  If
and to the extent that the obligations of any Pledgor under this Section 11 are
unenforceable for any reason, such Pledgor hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under applicable law.

 

12.                                 FURTHER ASSURANCES; POWER OF ATTORNEY.  (a) 
Each Pledgor agrees that it will join with the Pledgee in executing and, at such
Pledgor’s own expense, file and refile under the Uniform Commercial Code such
financing statements, continuation statements and other documents in such
offices as the Pledgee may reasonably deem necessary or appropriate and wherever
required or permitted by law in order to perfect and preserve the Pledgee’s
security interest in the Collateral hereunder and hereby authorizes the Pledgee
to file financing statements and amendments thereto relative to all or any part
of the Collateral without the signature of such Pledgor where permitted by law,
and agrees to do such further acts and things and to execute and deliver to the
Pledgee such additional conveyances, assignments, agreements and instruments as
the Pledgee may reasonably require or deem advisable to carry into effect the
purposes of this Agreement or to further assure and confirm unto the Pledgee its
rights, powers and remedies hereunder or thereunder.

 


(B)                                 EACH PLEDGOR HEREBY APPOINTS THE PLEDGEE,
SUCH PLEDGOR’S ATTORNEY-IN-FACT, WITH FULL AUTHORITY IN THE PLACE AND STEAD OF
SUCH PLEDGOR AND IN THE NAME OF SUCH PLEDGOR OR OTHERWISE, FROM TIME TO TIME
AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, IN THE
PLEDGEE’S REASONABLE DISCRETION TO TAKE ANY ACTION AND TO EXECUTE ANY INSTRUMENT
WHICH THE PLEDGEE MAY REASONABLY DEEM NECESSARY OR ADVISABLE TO ACCOMPLISH THE
PURPOSES OF THIS AGREEMENT.


 

13.                                 THE PLEDGEE AS COLLATERAL AGENT.  The
Pledgee will hold in accordance with this Agreement all items of the Collateral
at any time received under this Agreement.  It is expressly understood and
agreed that the obligations of the Pledgee as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement.  The
Pledgee shall act hereunder on the terms and conditions set forth herein and in
Section 10 of the Credit Agreement.

 

14.                                 TRANSFER BY THE PLEDGORS.  No Pledgor will
sell or otherwise dispose of, grant any option with respect to, or mortgage,
pledge or otherwise encumber any of the Collateral or any interest therein
(except in accordance with the terms of this Agreement and the other Secured
Debt Agreements).

 

15.                                 REPRESENTATIONS, WARRANTIES AND COVENANTS OF
THE PLEDGORS.  (a)  Each Pledgor represents, warrants and covenants that:

 

(I)                                     IT IS, OR AT THE TIME WHEN PLEDGED
HEREUNDER WILL BE, THE LEGAL, BENEFICIAL AND RECORD OWNER OF, AND HAS (OR WILL
HAVE) GOOD AND MARKETABLE TITLE TO, ALL SECURITIES PLEDGED BY IT HEREUNDER,
SUBJECT TO NO PLEDGE, LIEN, MORTGAGE, HYPOTHECATION, SECURITY INTEREST, CHARGE,
OPTION OR OTHER ENCUMBRANCE WHATSOEVER, EXCEPT (X) THE LIENS AND SECURITY
INTERESTS CREATED BY THIS AGREEMENT AND (Y) LIENS PERMITTED BY SECTION 7.03(A)
OF THE CREDIT AGREEMENT;

 

14

--------------------------------------------------------------------------------


 

(II)                                  IT HAS FULL POWER, AUTHORITY AND LEGAL
RIGHT TO PLEDGE ALL THE COLLATERAL PLEDGED BY IT PURSUANT TO THIS AGREEMENT;

 

(III)                               THIS AGREEMENT HAS BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED BY SUCH PLEDGOR AND CONSTITUTES A LEGAL, VALID AND
BINDING OBLIGATION OF SUCH PLEDGOR ENFORCEABLE IN ACCORDANCE WITH ITS TERMS,
EXCEPT TO THE EXTENT THAT THE ENFORCEABILITY THEREOF MAY BE LIMITED BY
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR
LAWS GENERALLY AFFECTING CREDITORS’ RIGHTS AND BY EQUITABLE PRINCIPLES
(REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN EQUITY OR AT LAW);

 

(IV)                              EXCEPT TO THE EXTENT ALREADY OBTAINED OR MADE,
NO CONSENT OF ANY OTHER PARTY (INCLUDING, WITHOUT LIMITATION, ANY STOCKHOLDER,
LIMITED OR GENERAL PARTNER, MEMBER OR CREDITOR OF SUCH PLEDGOR OR ANY OF ITS
SUBSIDIARIES) AND NO CONSENT, LICENSE, PERMIT, APPROVAL OR AUTHORIZATION OF,
EXEMPTION BY, NOTICE OR REPORT TO, OR REGISTRATION, FILING OR DECLARATION WITH,
ANY GOVERNMENTAL AUTHORITY IS REQUIRED TO BE OBTAINED BY SUCH PLEDGOR IN
CONNECTION WITH (A) THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS AGREEMENT,
(B) THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT, (C) THE PERFECTION OR
ENFORCEABILITY OF THE PLEDGEE’ S SECURITY INTEREST IN THE COLLATERAL OR (D)
EXCEPT FOR COMPLIANCE WITH OR AS MAY BE REQUIRED BY APPLICABLE SECURITIES LAWS,
THE EXERCISE BY THE PLEDGEE OF ANY OF ITS RIGHTS OR REMEDIES PROVIDED HEREIN;

 

(V)                                 THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT BY SUCH PLEDGOR WILL NOT VIOLATE ANY PROVISION OF ANY APPLICABLE
LAW OR REGULATION OR OF ANY ORDER, JUDGMENT, WRIT, AWARD OR DECREE OF ANY COURT,
ARBITRATOR OR GOVERNMENTAL AUTHORITY, DOMESTIC OR FOREIGN, APPLICABLE TO SUCH
PLEDGOR, OR OF THE CERTIFICATE OF INCORPORATION, CERTIFICATE OF FORMATION,
BY-LAWS, CERTIFICATE OF LIMITED PARTNERSHIP, PARTNERSHIP AGREEMENT OR LIMITED
LIABILITY COMPANY AGREEMENT, AS THE CASE MAY BE, OF SUCH PLEDGOR OR OF ANY
SECURITIES ISSUED BY SUCH PLEDGOR OR ANY OF ITS SUBSIDIARIES, OR OF ANY
MORTGAGE, INDENTURE, LEASE, LOAN AGREEMENT, CREDIT AGREEMENT OR OTHER MATERIAL
CONTRACT, AGREEMENT OR INSTRUMENT OR UNDERTAKING TO WHICH SUCH PLEDGOR OR ANY OF
ITS SUBSIDIARIES IS A PARTY OR WHICH PURPORTS TO BE BINDING UPON SUCH PLEDGOR OR
ANY OF ITS SUBSIDIARIES OR UPON ANY OF THEIR RESPECTIVE ASSETS AND WILL NOT
RESULT IN THE CREATION OR IMPOSITION OF (OR THE OBLIGATION TO CREATE OR IMPOSE)
ANY LIEN OR ENCUMBRANCE ON ANY OF THE ASSETS OF SUCH PLEDGOR OR ANY OF ITS
SUBSIDIARIES EXCEPT AS CONTEMPLATED BY THIS AGREEMENT;

 

(VI)                              ALL THE SHARES OF THE STOCK HAVE BEEN DULY AND
VALIDLY ISSUED, ARE FULLY PAID AND NON-ASSESSABLE AND ARE SUBJECT TO NO OPTIONS
TO PURCHASE OR SIMILAR RIGHTS;

 

(VII)                           EACH OF THE PLEDGED NOTES CONSTITUTES, OR WHEN
EXECUTED BY THE OBLIGOR THEREOF WILL CONSTITUTE, THE LEGAL, VALID AND BINDING
OBLIGATION OF SUCH OBLIGOR, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT TO
THE EXTENT THAT THE ENFORCEABILITY THEREOF MAY BE LIMITED BY APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS
GENERALLY AFFECTING CREDITORS’ RIGHTS AND BY EQUITABLE PRINCIPLES (REGARDLESS OF
WHETHER ENFORCEMENT IS SOUGHT IN EQUITY OR AT LAW);

 

(VIII)                        THE PLEDGE, ASSIGNMENT AND DELIVERY TO THE PLEDGEE
OF THE SECURITIES (OTHER THAN THOSE CONSTITUTING UNCERTIFICATED SECURITIES)
PURSUANT TO THIS AGREEMENT CREATES A

 

15

--------------------------------------------------------------------------------


 

VALID AND, ASSUMING SUCH SECURITIES ARE HELD IN THE CONTINUED POSSESSION OF THE
COLLATERAL AGENT IN THE STATE OF NEW YORK, PERFECTED FIRST PRIORITY LIEN IN THE
SECURITIES AND THE PROCEEDS THEREOF, SUBJECT TO NO OTHER LIEN OR TO ANY
AGREEMENT PURPORTING TO GRANT TO ANY THIRD PARTY A LIEN ON THE PROPERTY OR
ASSETS OF SUCH PLEDGOR WHICH WOULD INCLUDE THE SECURITIES (OTHER THAN LIENS
PERMITTED BY SECTION 7.03(A) OF THE CREDIT AGREEMENT);

 

(IX)                                IT HAS THE UNQUALIFIED RIGHT TO PLEDGE AND
GRANT A SECURITY INTEREST IN THE PARTNERSHIP INTERESTS AND MEMBERSHIP INTERESTS
AS HEREIN PROVIDED WITHOUT THE CONSENT OF ANY OTHER PERSON, FIRM, ASSOCIATION OR
ENTITY WHICH HAS NOT BEEN OBTAINED;

 

(X)                                   THE PARTNERSHIP INTERESTS AND THE
MEMBERSHIP INTERESTS PLEDGED BY IT PURSUANT TO THIS AGREEMENT HAVE BEEN VALIDLY
ACQUIRED AND ARE FULLY PAID FOR AND ARE DULY AND VALIDLY PLEDGED HEREUNDER;

 

(XI)                                IT IS NOT IN DEFAULT IN THE PAYMENT OF ANY
PORTION OF ANY MANDATORY CAPITAL CONTRIBUTION, IF ANY, REQUIRED TO BE MADE UNDER
ANY PARTNERSHIP AGREEMENT OR LIMITED LIABILITY COMPANY AGREEMENT TO WHICH SUCH
PLEDGOR IS A PARTY, AND SUCH PLEDGOR IS NOT IN VIOLATION OF ANY OTHER MATERIAL
PROVISIONS OF ANY PARTNERSHIP AGREEMENT OR LIMITED LIABILITY COMPANY AGREEMENT
TO WHICH SUCH PLEDGOR IS A PARTY, OR OTHERWISE IN DEFAULT OR VIOLATION
THEREUNDER, NO PARTNERSHIP INTEREST OR MEMBERSHIP INTEREST IS SUBJECT TO ANY
DEFENSE, OFFSET OR COUNTERCLAIM, NOR HAVE ANY OF THE FOREGOING BEEN ASSERTED OR
ALLEGED AGAINST SUCH PLEDGOR BY ANY PERSON WITH RESPECT THERETO AND AS OF THE
INITIAL BORROWING DATE, THERE ARE NO CERTIFICATES, INSTRUMENTS, DOCUMENTS OR
OTHER WRITINGS (OTHER THAN THE PARTNERSHIP AGREEMENTS AND CERTIFICATES, IF ANY,
DELIVERED TO THE COLLATERAL AGENT) WHICH EVIDENCE ANY PARTNERSHIP INTEREST OR
MEMBERSHIP INTEREST OF SUCH PLEDGOR;

 

(XII)                             THE PLEDGE AND ASSIGNMENT OF THE PARTNERSHIP
INTERESTS AND THE MEMBERSHIP INTERESTS PURSUANT TO THIS AGREEMENT, TOGETHER WITH
THE RELEVANT FILINGS, CONSENTS OR RECORDINGS (WHICH FILINGS, CONSENTS AND
RECORDINGS HAVE BEEN MADE OR OBTAINED), CREATES A VALID, PERFECTED AND
CONTINUING FIRST SECURITY INTEREST IN SUCH PARTNERSHIP INTERESTS AND MEMBERSHIP
INTEREST AND THE PROCEEDS THEREOF, SUBJECT TO NO PRIOR LIEN OR ENCUMBRANCE OR TO
ANY AGREEMENT PURPORTING TO GRANT TO ANY THIRD PARTY A LIEN OR ENCUMBRANCE ON
THE PROPERTY OR ASSETS OF SUCH PLEDGOR WHICH WOULD INCLUDE THE COLLATERAL;

 

(XIII)                          THERE ARE NO CURRENTLY EFFECTIVE FINANCING
STATEMENTS UNDER THE UCC COVERING ANY PROPERTY WHICH IS NOW OR HEREAFTER MAY BE
INCLUDED IN THE COLLATERAL AND SUCH PLEDGOR WILL NOT, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE PLEDGEE, EXECUTE AND, UNTIL THE TERMINATION DATE (AS HEREINAFTER
DEFINED), THERE WILL NOT EVER BE ON FILE IN ANY PUBLIC OFFICE, ANY ENFORCEABLE
FINANCING STATEMENT OR STATEMENTS COVERING ANY OR ALL OF THE COLLATERAL, EXCEPT
FINANCING STATEMENTS FILED OR TO BE FILED IN FAVOR OF THE PLEDGEE AS SECURED
PARTY;

 

(XIV)                         IT SHALL GIVE THE PLEDGEE PROMPT NOTICE OF ANY
WRITTEN CLAIM RELATING TO THE COLLATERAL AND SHALL DELIVER TO THE PLEDGEE A COPY
OF EACH OTHER DEMAND, NOTICE OR DOCUMENT RECEIVED BY IT WHICH MAY ADVERSELY
AFFECT THE PLEDGEE’S INTEREST IN THE

 

16

--------------------------------------------------------------------------------


 

Collateral promptly upon, but in any event within 10 days after, such Pledgor’ s
receipt thereof;

 

(XV)                            IT SHALL NOT WITHDRAW AS A PARTNER OF ANY
PLEDGED PARTNERSHIP OR MEMBER OF ANY PLEDGED LLC, OR FILE OR PURSUE OR TAKE ANY
ACTION WHICH MAY, DIRECTLY OR INDIRECTLY, CAUSE A DISSOLUTION OR LIQUIDATION OF
OR WITH RESPECT TO ANY PLEDGED PARTNERSHIP OR PLEDGED LLC OR SEEK A PARTITION OF
ANY PROPERTY OF ANY PLEDGED PARTNERSHIP OR PLEDGED LLC, EXCEPT AS PERMITTED BY
THE CREDIT AGREEMENT;

 

(XVI)                         AS OF THE DATE HEREOF, ALL OF ITS PARTNERSHIP
INTERESTS AND MEMBERSHIP INTERESTS ARE UNCERTIFICATED AND EACH PLEDGOR COVENANTS
AND AGREES THAT IT WILL NOT APPROVE OF ANY ACTION BY ANY PLEDGED PARTNERSHIP OR
PLEDGED LLC TO CONVERT SUCH UNCERTIFICATED INTERESTS INTO CERTIFICATED
INTERESTS;

 

(XVII)                      IT WILL TAKE NO ACTION WHICH WOULD VIOLATE OR BE
INCONSISTENT WITH ANY OF THE TERMS OF ANY SECURED DEBT AGREEMENT, OR WHICH WOULD
HAVE THE EFFECT OF IMPAIRING THE POSITION OR INTERESTS OF THE PLEDGEE OR ANY
OTHER SECURED CREDITOR UNDER ANY SECURED DEBT AGREEMENT EXCEPT AS PERMITTED BY
THE CREDIT AGREEMENT; AND

 

(XVIII)                   “CONTROL” (AS DEFINED IN SECTION 8-106 OF THE UCC) HAS
BEEN OBTAINED BY THE PLEDGEE OVER ALL OF SUCH PLEDGOR’S COLLATERAL CONSISTING OF
SECURITIES (INCLUDING, WITHOUT LIMITATION, NOTES WHICH ARE SECURITIES) WITH
RESPECT TO WHICH SUCH “CONTROL” MAY BE OBTAINED PURSUANT TO SECTION 8-106 OF THE
UCC, EXCEPT TO THE EXTENT THAT THE OBLIGATION OF THE APPLICABLE PLEDGOR TO
PROVIDE THE PLEDGEE WITH “CONTROL” OF SUCH COLLATERAL HAS NOT YET ARISEN UNDER
THIS AGREEMENT; PROVIDED THAT IN THE CASE OF THE PLEDGEE OBTAINING “CONTROL”
OVER COLLATERAL CONSISTING OF A SECURITY ENTITLEMENT, SUCH PLEDGOR SHALL HAVE
TAKEN ALL STEPS IN ITS CONTROL SO THAT THE PLEDGEE OBTAINS “CONTROL” OVER SUCH
SECURITY ENTITLEMENT.

 

16.                                 PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC.  The
obligations of each Pledgor under this Agreement shall be absolute and
unconditional and shall remain in full force and effect without regard to, and
shall not be released, suspended, discharged, terminated or otherwise affected
by, any circumstance or occurrence whatsoever, including, without limitation:

 

(I)                                     ANY RENEWAL, EXTENSION, AMENDMENT OR
MODIFICATION OF, OR ADDITION OR SUPPLEMENT TO OR DELETION FROM ANY OF THE
SECURED DEBT AGREEMENTS, OR ANY OTHER INSTRUMENT OR AGREEMENT REFERRED TO
THEREIN, OR ANY ASSIGNMENT OR TRANSFER OF ANY THEREOF;

 

(II)                                  ANY WAIVER, CONSENT, EXTENSION, INDULGENCE
OR OTHER ACTION OR INACTION UNDER OR IN RESPECT OF ANY SUCH AGREEMENT OR
INSTRUMENT OR THIS AGREEMENT;

 

(III)                               ANY FURNISHING OF ANY ADDITIONAL SECURITY TO
THE PLEDGEE OR ITS ASSIGNEE OR ANY ACCEPTANCE THEREOF OR ANY RELEASE OF ANY
SECURITY BY THE PLEDGEE OR ITS ASSIGNEE;

 

(IV)                              ANY LIMITATION ON ANY PARTY’S LIABILITY OR
OBLIGATIONS UNDER ANY SUCH INSTRUMENT OR AGREEMENT OR ANY INVALIDITY OR
UNENFORCEABILITY, IN WHOLE OR IN PART, OF ANY SUCH INSTRUMENT OR AGREEMENT OR
ANY TERM THEREOF; OR

 

17

--------------------------------------------------------------------------------


 

(V)                                 ANY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
COMPOSITION, ADJUSTMENT, DISSOLUTION, LIQUIDATION OR OTHER LIKE PROCEEDING
RELATING TO SUCH PLEDGOR OR ANY SUBSIDIARY OF SUCH PLEDGOR, OR ANY ACTION TAKEN
WITH RESPECT TO THIS AGREEMENT BY ANY TRUSTEE OR RECEIVER, OR BY ANY COURT, IN
ANY SUCH PROCEEDING, WHETHER OR NOT SUCH PLEDGOR SHALL HAVE NOTICE OR KNOWLEDGE
OF ANY OF THE FOREGOING.

 

17.                                 REGISTRATION, ETC.  (a)  If an Event of
Default shall have occurred and be continuing and any Pledgor shall have
received from the Pledgee a written request or requests that such Pledgor cause
any registration, qualification or compliance under any Federal or state
securities law or laws to be effected with respect to all or any part of the
Pledged Stock, such Pledgor as soon as practicable and at its expense will use
its best efforts to cause such registration to be effected (and be kept
effective) and will use its best efforts to cause such qualification and
compliance to be effected (and be kept effective) as may be so requested and as
would permit or facilitate the sale and distribution of such Pledged Stock,
including, without limitation, registration under the Securities Act of 1933, as
then in effect (or any similar statute then in effect), appropriate
qualifications under applicable blue sky or other state securities laws and
appropriate compliance with any other governmental requirements, provided that
the Pledgee shall furnish to such Pledgor such information regarding the Pledgee
as such Pledgor may request in writing and as shall be required in connection
with any such registration, qualification or compliance.  Each Pledgor will
cause the Pledgee to be kept reasonably advised in writing as to the progress of
each such registration, qualification or compliance and as to the completion
thereof, will furnish to the Pledgee such number of prospectuses, offering
circulars and other documents incident thereto as the Pledgee from time to time
may reasonably request, and will indemnify, to the extent permitted by law, the
Pledgee, each other Secured Creditor and all others participating in the
distribution of such Pledged Stock against all claims, losses, damages or
liabilities caused by any untrue statement (or alleged untrue statement) of a
material fact contained therein (or in any related registration statement,
notification or the like) or by any omission (or alleged omission) to state
therein (or in any related registration statement, notification or the like) a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as the same may have been caused by an
untrue statement or omission based upon information furnished in writing to such
Pledgor by the Pledgee or such other Secured Creditor expressly for use therein.

 


(B)                                 IF AT ANY TIME WHEN THE PLEDGEE SHALL
DETERMINE TO EXERCISE ITS RIGHT TO SELL ALL OR ANY PART OF THE PLEDGED
SECURITIES PURSUANT TO SECTION 7, AND SUCH PLEDGED SECURITIES OR THE PART
THEREOF TO BE SOLD SHALL NOT, FOR ANY REASON WHATSOEVER, BE EFFECTIVELY
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS THEN IN EFFECT, THE PLEDGEE MAY,
IN ITS SOLE AND ABSOLUTE DISCRETION, SELL SUCH PLEDGED SECURITIES OR PART
THEREOF BY PRIVATE SALE IN SUCH MANNER AND UNDER SUCH CIRCUMSTANCES AS THE
PLEDGEE MAY DEEM NECESSARY OR ADVISABLE IN ORDER THAT SUCH SALE MAY LEGALLY BE
EFFECTED WITHOUT SUCH REGISTRATION.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, IN ANY SUCH EVENT THE PLEDGEE, IN ITS SOLE AND ABSOLUTE DISCRETION,
(I) MAY PROCEED TO MAKE SUCH PRIVATE SALE NOTWITHSTANDING THAT A REGISTRATION
STATEMENT FOR THE PURPOSE OF REGISTERING SUCH PLEDGED SECURITIES OR PART THEREOF
SHALL HAVE BEEN FILED UNDER SUCH SECURITIES ACT, (II) MAY APPROACH AND NEGOTIATE
WITH A SINGLE POSSIBLE PURCHASER TO EFFECT SUCH SALE AND (III) MAY RESTRICT SUCH
SALE TO A PURCHASER WHO WILL REPRESENT AND AGREE THAT SUCH PURCHASER IS
PURCHASING FOR ITS OWN ACCOUNT, FOR INVESTMENT, AND NOT WITH A VIEW TO THE
DISTRIBUTION OR SALE OF SUCH PLEDGED SECURITIES OR PART THEREOF.  IN THE EVENT
OF ANY SUCH SALE, THE PLEDGEE SHALL INCUR NO RESPONSIBILITY

 

18

--------------------------------------------------------------------------------


 

or liability for selling all or any part of the Pledged Securities at a price
which the Pledgee, in its sole and absolute discretion, may in good faith deem
reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might be realized if the sale were deferred until the
registration as aforesaid.


 

18.                                 TERMINATION; RELEASE.  (a)  After the
Termination Date (as defined below), this Agreement shall terminate (provided
that all indemnities set forth herein including, without limitation, in
Section 11 hereof shall survive any such termination) and the Pledgee, at the
request and expense of the respective Pledgor, will execute and deliver to such
Pledgor a proper instrument or instruments acknowledging the satisfaction and
termination of this Agreement as provided above, and will duly assign, transfer
and deliver to such Pledgor (without recourse and without any representation or
warranty) such of the Collateral as may be in the possession of the Pledgee and
as has not theretofore been sold or otherwise applied or released pursuant to
this Agreement, together with any moneys at the time held by the Pledgee
hereunder and, with respect to any Collateral consisting of an Uncertificated
Security, a Partnership Interest or a Membership Interest (other than an
Uncertificated Security, Partnership Interest or Membership Interest credited on
the books of a Clearing Corporation or Securities Intermediary), a termination
of the agreement relating thereto executed and delivered by the issuer of such
Uncertificated Security pursuant to Section 3.2(a)(ii) or by the respective
partnership or limited liability company pursuant to Section 3.2(a)(iv)(2).  As
used in this Agreement, “Termination Date” shall mean the date upon which the
Total Commitment and all Secured Interest Rate Agreements have been terminated,
no Note under the Credit Agreement is outstanding (and all Loans have been paid
in full) and all other Obligations have been paid in full (other than arising
from indemnities for which no request has been made).

 


(B)                                 IN THE EVENT THAT ANY PART OF THE COLLATERAL
IS SOLD OR OTHERWISE DISPOSED OF IN CONNECTION WITH A SALE OR OTHER DISPOSITION
PERMITTED BY SECTION 7.02 OF THE CREDIT AGREEMENT OR IS OTHERWISE RELEASED AT
THE DIRECTION OF THE REQUIRED LENDERS (OR ALL THE LENDERS IF REQUIRED BY
SECTION 11.12 OF THE CREDIT AGREEMENT), AND THE PROCEEDS OF SUCH SALE OR OTHER
DISPOSITION OR FROM SUCH RELEASE ARE APPLIED IN ACCORDANCE WITH THE TERMS OF THE
CREDIT AGREEMENT TO THE EXTENT REQUIRED TO BE SO APPLIED, THE PLEDGEE, AT THE
REQUEST AND EXPENSE OF THE RESPECTIVE PLEDGOR, WILL RELEASE SUCH COLLATERAL FROM
THIS AGREEMENT, DULY ASSIGN, TRANSFER AND DELIVER TO SUCH PLEDGOR (WITHOUT
RECOURSE AND WITHOUT ANY REPRESENTATION OR WARRANTY) SUCH OF THE COLLATERAL AS
IS THEN BEING (OR HAS BEEN) SO SOLD, DISPOSED OF OR RELEASED AND AS MAY BE IN
POSSESSION OF THE PLEDGEE AND HAS NOT THERETOFORE BEEN RELEASED PURSUANT TO THIS
AGREEMENT.


 


(C)                                  AT ANY TIME THAT ANY PLEDGOR DESIRES THAT
COLLATERAL BE RELEASED AS PROVIDED IN THE FOREGOING SECTION 18(A) OR (B), IT
SHALL DELIVER TO THE PLEDGEE A CERTIFICATE SIGNED BY A PRINCIPAL EXECUTIVE
OFFICER STATING THAT THE RELEASE OF THE RESPECTIVE COLLATERAL IS PERMITTED
PURSUANT TO SECTION 18(A) OR (B).  THE PLEDGEE SHALL HAVE NO LIABILITY
WHATSOEVER TO ANY SECURED CREDITOR AS THE RESULT OF ANY RELEASE OF COLLATERAL BY
IT IN ACCORDANCE WITH (OR WHICH THE PLEDGEE IN THE ABSENCE OF GROSS NEGLIGENCE
AND WILLFUL MISCONDUCT BELIEVES TO BE IN ACCORDANCE WITH) THIS SECTION 18.


 

19.                                 NOTICES, ETC.  All notices and other
communications hereunder shall be in writing (including telegraphic, telex,
telecopier, facsimile or cable communication) and

 

19

--------------------------------------------------------------------------------


 

shall be delivered, telegraphed, telexed, telecopied, faxed, cabled, or mailed
(by first class mail, postage prepaid):

 

(I)                                     IF TO ANY PLEDGOR, AT ITS ADDRESS SET
FORTH OPPOSITE ITS SIGNATURE BELOW;

 

(II)                                  IF TO THE PLEDGEE, AT:

 

Deutsche Bank Trust Company Americas

60 Wall Street

New York, New York  10005

Attention:  Anca Trifan

Tel:                            (212) 250-6159

Fax:                           (212) 797-5692

 

(III)                               IF TO ANY LENDER CREDITOR (OTHER THAN THE
PLEDGEE), EITHER (X) TO THE ADMINISTRATIVE AGENT, AT THE ADDRESS OF THE
ADMINISTRATIVE AGENT SPECIFIED IN THE CREDIT AGREEMENT OR (Y) AT SUCH ADDRESS AS
SUCH LENDER CREDITOR SHALL HAVE SPECIFIED IN THE CREDIT AGREEMENT;

 

(IV)                              IF TO ANY INTEREST RATE CREDITOR, AT SUCH
ADDRESS AS SUCH INTEREST RATE CREDITOR SHALL HAVE SPECIFIED IN WRITING TO THE
PLEDGORS AND THE PLEDGEE;

 

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder.

 

20.                                 WAIVER; AMENDMENT.  None of the terms and
conditions of this Agreement may be changed, waived, modified or varied in any
manner whatsoever unless in writing duly signed by the Pledgee (with the consent
of the Required Lenders or, to the extent required by Section 11.12 of the
Credit Agreement, all of the Lenders) and each Pledgor affected thereby,
provided that (i) no such change, waiver, modification or variance shall be made
to Section 9 hereof or this Section 20 without the consent of each Secured
Creditor adversely affected thereby and (ii) any change, waiver, modification or
variance affecting the rights and benefits of a single Class (as defined below)
of Secured Creditors (and not all Secured Creditors in a like or similar manner)
shall require the written consent of the Requisite Creditors (as defined below)
of such Class of Secured Creditors.  For the purpose of this Agreement, the term
“Class” shall mean each class of Secured Creditors, i.e., whether (x) the Lender
Creditors as holders of the Credit Document Obligations or (y) the Interest Rate
Creditors as holders of the Interest Rate Obligations.  For the purpose of this
Agreement, the term “Requisite Creditors” of any Class shall mean (x) with
respect to the Credit Document Obligations, the Required Lenders (or, to the
extent required by Section 11.12 of the Credit Agreement, all of the Lenders)
and (y) with respect to the Interest Rate Obligations, the holders of at least a
majority of all obligations outstanding from time to time under the Secured
Interest Rate Agreements.

 

21.                                 PLEDGEE NOT BOUND.  (a)  Nothing herein
shall be construed to make the Pledgee or any other Secured Creditor liable as a
general partner or limited partner of any Pledged Partnership or a member of any
Pledged LLC, and neither the Pledgee nor any Secured Creditor by virtue of this
Agreement or otherwise (except as referred to in the following sentence) shall
have any of the duties, obligations or liabilities of a general partner or
limited

 

20

--------------------------------------------------------------------------------


 

partner of any Pledged Partnership or a member of any Pledged LLC.  The parties
hereto expressly agree that, unless the Pledgee shall become the absolute owner
of a Partnership Interest or a Membership Interest pursuant hereto, this
Agreement shall not be construed as creating a partnership or joint venture or
membership agreement among the Pledgee, any other Secured Creditor and/or a
Pledgor.

 


(B)                                 EXCEPT AS PROVIDED IN THE LAST SENTENCE OF
PARAGRAPH (A) OF THIS SECTION 21, THE PLEDGEE, BY ACCEPTING THIS AGREEMENT, DOES
NOT INTEND TO BECOME A GENERAL PARTNER OR LIMITED PARTNER OF ANY PLEDGED
PARTNERSHIP OR A MEMBER OF ANY PLEDGED LLC OR OTHERWISE BE DEEMED TO BE A
CO-VENTURER WITH RESPECT TO ANY PLEDGOR OR ANY PLEDGED PARTNERSHIP OR A MEMBER
OF ANY PLEDGED LLC EITHER BEFORE OR AFTER AN EVENT OF DEFAULT SHALL HAVE
OCCURRED.  THE PLEDGEE SHALL HAVE ONLY THOSE POWERS SET FORTH HEREIN AND SHALL
ASSUME NONE OF THE DUTIES, OBLIGATIONS OR LIABILITIES OF A GENERAL PARTNER OR
LIMITED PARTNER OF ANY PLEDGED PARTNERSHIP OR OF A MEMBER OF ANY PLEDGED LLC OR
OF A PLEDGOR.


 


(C)                                  THE PLEDGEE SHALL NOT BE OBLIGATED TO
PERFORM OR DISCHARGE ANY OBLIGATION OF A PLEDGOR AS A RESULT OF THE COLLATERAL
ASSIGNMENT HEREBY EFFECTED.


 


(D)                                 THE ACCEPTANCE BY THE PLEDGEE OF THIS
AGREEMENT, WITH ALL THE RIGHTS, POWERS, PRIVILEGES AND AUTHORITY SO CREATED,
SHALL NOT AT ANY TIME OR IN ANY EVENT OBLIGATE THE PLEDGEE TO APPEAR IN OR
DEFEND ANY ACTION OR PROCEEDING RELATING TO THE COLLATERAL TO WHICH IT IS NOT A
PARTY, OR TO TAKE ANY ACTION HEREUNDER OR THEREUNDER, OR TO EXPEND ANY MONEY OR
INCUR ANY EXPENSES OR PERFORM OR DISCHARGE ANY OBLIGATION, DUTY OR LIABILITY
UNDER THE COLLATERAL.


 

22.                                 MISCELLANEOUS.  This Agreement shall create
a continuing security interest in the Collateral and shall (i) remain in full
force and effect, subject to release and/or termination as set forth in
Section 18, (ii) be binding upon each Pledgor, its successors and assigns;
provided that no Pledgor shall assign any of its rights or obligations hereunder
without the prior written consent of the Pledgee (with the prior written consent
of the Required Lenders or to the extent required by Section 11.12 of the Credit
Agreement, all of the Lenders), and (iii) inure, together with the rights and
remedies of the Pledgee hereunder, to the benefit of the Pledgee, the other
Secured Creditors and their respective successors, transferees and assigns.  The
headings of the several sections and subsections in this Agreement are for
purposes of reference only and shall not limit or define the meaning hereof. 
This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one
instrument.  In the event that any provision of this Agreement shall prove to be
invalid or unenforceable, such provision shall be deemed to be severable from
the other provisions of this Agreement which shall remain binding on all parties
hereto.

 

23.                                 GOVERNING LAW, ETC.  (a)  THIS AGREEMENT AND
THE RIGHTS AND OBLIGATIONS OF THE SECURED CREDITORS AND OF THE UNDERSIGNED
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.  Any legal
action or proceeding with respect to this Agreement or any other Credit Document
may be brought in the courts of the State of New York or of the United States of
America for the Southern District of New York, and, by execution and delivery of
this Agreement, each NSG Pledgor hereby irrevocably accepts for

 

21

--------------------------------------------------------------------------------


 

itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts.  Each NSG Pledgor further irrevocably
consents to the service of process out of any of the aforementioned courts in
any such action or proceeding by the mailing of copies thereof by registered or
certified mail, postage prepaid, to each NSG Pledgor at its address set forth
opposite its signature below, such service to become effective 30 days after
such mailing.  Nothing herein shall affect the right of any of the Secured
Creditors to serve process in any other manner permitted by law or to commence
legal proceedings or otherwise proceed against any Pledgor in any other
jurisdiction.

 


(B)                                 EACH NSG PLEDGOR HEREBY IRREVOCABLY WAIVES
ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (A) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


 


(C)                                  EACH PLEDGOR AND THE PLEDGEE HEREBY
IRREVOCABLY WAIVE ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


 

24.                                 ADDITIONAL PLEDGORS.  It is understood and
agreed that any Subsidiary of the Borrower that is required to execute a
counterpart of this Agreement pursuant to the Credit Agreement shall become a
Pledgor hereunder by executing a counterpart hereof and delivering the same to
the Pledgee and Annexes A, B, C and D will be modified at such time in a manner
acceptable to the Pledgee to give effect to such additional Pledgor.

 


25.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY THE DIFFERENT PARTIES HERETO ON
SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN
ORIGINAL, BUT ALL OF WHICH SHALL TOGETHER CONSTITUTE ONE AND THE SAME
INSTRUMENT.  A SET OF COUNTERPARTS EXECUTED BY ALL THE PARTIES HERETO SHALL BE
LODGED WITH EACH PLEDGOR AND THE PLEDGEE.


 

26.  CONTRIBUTION.  At any time a payment is made by any Pledgor (other than the
Borrower) (each, a “Subsidiary Pledgor”) in respect of the Obligations from the
proceeds of any sale or other disposition of Collateral owned by such Subsidiary
Pledgor (each, a “Relevant Payment”), the right of contribution of each
Subsidiary Pledgor hereunder against each other such Subsidiary Pledgor shall be
determined as provided in the immediately following sentence, with the right of
contribution of each Subsidiary Pledgor to be revised and restated as of each
date on which a Relevant Payment is made.  At any time that a Relevant Payment
is made by a Subsidiary Pledgor that results in the aggregate payments made by
such Subsidiary Pledgor hereunder in respect of the Obligations to and including
the date of the Relevant Payment exceeding such Subsidiary Pledgor’s
Contribution Percentage (as defined below) of the aggregate payments made by all
Subsidiary Pledgors hereunder in respect of the Obligations from the proceeds of
any sale or other disposition of Collateral owned by the Subsidiary Pledgors to
and including the date of the Relevant Payment (such excess, the “Aggregate
Excess Amount”), each such Subsidiary Pledgor shall have a right of contribution
against each other Subsidiary Pledgor who either has not made any payments or
has made (or whose Collateral has

 

22

--------------------------------------------------------------------------------


 

been used to make) payments hereunder in respect of the Obligations to and
including the date of the Relevant Payment in an aggregate amount less than such
other Subsidiary Pledgor’s Contribution Percentage of the aggregate payments
made to and including the date of the Relevant Payment by all Subsidiary
Pledgors hereunder in respect of the Obligations from the proceeds of any sale
or other disposition of Collateral owned by the Subsidiary Pledgors (the
aggregate amount of such deficit, the “Aggregate Deficit Amount”) in an amount
equal to (x) a fraction the numerator of which is the Aggregate Excess Amount of
such Subsidiary Pledgor and the denominator of which is the Aggregate Excess
Amount of all Subsidiary Pledgors multiplied by (y) the Aggregate Deficit Amount
of such other Subsidiary Pledgor.  A Subsidiary Pledgor’s right of contribution
pursuant to the preceding sentences shall arise at the time of each computation,
subject to adjustment to the time of any subsequent computation; provided, that
no Subsidiary Pledgor may take any action to enforce such right until the
Obligations have been paid in full and the Total Commitment has been terminated,
it being expressly recognized and agreed by all parties hereto that any
Subsidiary Pledgor’s right of contribution arising pursuant to this Agreement
against any other Subsidiary Pledgor shall be expressly junior and subordinate
to such other Subsidiary Pledgor’s obligations and liabilities in respect of the
Obligations and any other obligations owing under this Agreement.  As used in
this Section 26:  (i) each Subsidiary Pledgor’s “Contribution Percentage” shall
mean the percentage obtained by dividing (x) the Adjusted Net Worth (as defined
below) of such Subsidiary Pledgor by (y) the aggregate Adjusted Net Worth of all
Subsidiary Pledgors; (ii) the “Adjusted Net Worth” of each Subsidiary Pledgor
shall mean the greater of (x) the Net Worth (as defined below) of such
Subsidiary Pledgor and (y) zero; and (iii) the “Net Worth” of each Subsidiary
Pledgor shall mean the amount by which the fair salable value of such Subsidiary
Pledgor’s assets on the date of any Relevant Payment exceeds its existing debts
and other liabilities (including contingent liabilities, but without giving
effect to any obligations arising under this Agreement, any Guaranteed
Obligations under, and as defined in, the Subsidiary Guaranty or any guaranteed
obligations arising under any guaranty of the Permitted Senior Subordinated
Notes or the Permitted Senior Unsecured Notes) on such date.  All parties hereto
recognize and agree that, except for any right of contribution arising pursuant
to this Section 26, each Subsidiary Pledgor who makes (or whose Collateral has
been used to make) any payment in respect of the Obligations shall have no right
of contribution or subrogation against any other Subsidiary Pledgor in respect
of such payment.  Each of the Subsidiary Pledgors recognizes and acknowledges
that the rights to contribution arising hereunder shall constitute an asset in
favor of the party entitled to such contribution.  In this connection, each
Subsidiary Pledgor has the right to waive its contribution right against any
Subsidiary Pledgor to the extent that after giving effect to such waiver such
Subsidiary Pledgor would remain solvent, in the determination of the Required
Lenders.

 

27.                                 LEGAL NAMES; TYPE OF ORGANIZATION (AND
WHETHER A REGISTERED ORGANIZATION AND/OR A TRANSMITTING UTILITY); JURISDICTION
OF ORGANIZATION; LOCATION; ORGANIZATIONAL IDENTIFICATION NUMBERS; CHANGES
THERETO; ETC.  No Pledgor shall change its legal name, its type of organization,
its status as a Registered Organization (in the case of a Registered
Organization), its status as a Transmitting Utility or as a Person which is not
a Transmitting Utility, as the case may be, its jurisdiction of organization,
its Location, or its organizational identification number (if any), except that
any such changes shall be permitted (so long as not in violation of the
applicable requirements of the Secured Debt Agreements and so long as same do
not involve (x) a Registered Organization ceasing to constitute same or (y) any
Pledgor changing its jurisdiction

 

23

--------------------------------------------------------------------------------


 

of organization or Location from the United States or a State thereof to a
jurisdiction of organization or Location, as the case may be, outside the United
States or a State thereof) if (i) it shall have given to the Collateral Agent
not less than 10 days’ prior written notice of each change to its legal name,
its type of organization, whether or not it is a Registered Organization, its
jurisdiction of organization, its Location, its organizational identification
number (if any), and whether or not it is a Transmitting Utility, and (ii) in
connection with the respective such change or changes, it shall have taken all
action reasonably requested by the Collateral Agent to maintain the security
interests of the Collateral Agent in the Collateral intended to be granted
hereby at all times fully perfected and in full force and effect.  In addition,
to the extent that any Pledgor does not have an organizational identification
number on the date hereof and later obtains one, such Pledgor shall promptly
thereafter deliver a notification of the Collateral Agent of such organizational
identification number and shall take all actions reasonably satisfactory to the
Collateral Agent to the extent necessary to maintain the security interest of
the Collateral Agent in the Collateral intended to be granted hereby fully
perfected and in full force and effect.

 

28.                                 CHANGE OF CONTROL.  The Pledgee acknowledges
that, under existing law, a change of control of a Subsidiary whose equity
interests are pledged hereunder as a result of a proposed exercise of remedies
hereunder may require the prior approval of the FCC and/or a PUC.  The Pledgee
further acknowledges that, notwithstanding the provisions of Section 5 and
Sections 7(a)(ii), (iv) and (vi), with respect to any Collateral constituting
Securities issued by a Person organized under the laws of any State of the
United States, to the extent (and only to the extent) that the laws of such
State specifically require that regulatory approval be obtained prior to such
Pledgee enforcing its rights hereunder with respect to such Collateral, the
Pledgee shall not be entitled to enforce its rights hereunder with respect to
such Collateral without first obtaining such required regulatory approval.

 

29.                                 SEVERABILITY.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

30.                                 HEADINGS DESCRIPTIVE.  The headings of the
several Sections of this Agreement are inserted for convenience only and shall
not in any way affect the meaning or construction of any provision of this
Agreement.

 

*   *   *   *

 

24

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, each Pledgor and the Pledgee have caused this Agreement to
be executed and delivered by their duly authorized officers as of the date first
above written.

 

Address:

FAIRPOINT COMMUNICATIONS, INC.,

521 East Morehead Street, Suite 250

 

as a Pledgor

Charlotte, NC 28202

 

 

By:

 /s/ Timothy W. Henry

 

 

 

  Title: Vice President of Finance
& Treasurer

 

 

Address:

ST ENTERPRISES, LTD.,

c/o Fairpoint Communications, Inc.

 

as a Pledgor

521 East Morehead Street, Suite 250

 

Charlotte, NC 28202

 

 

By:

 /s/ Timothy W. Henry

 

 

 

  Title: Vice President of Finance
& Treasurer

 

 

Address:

FAIRPOINT BROADBAND, INC.,

c/o Fairpoint Communications, Inc.

 

as a Pledgor

521 East Morehead Street, Suite 250

 

Charlotte, NC 28202

 

 

By:

 /s/ Timothy W. Henry

 

 

 

  Title: Vice President of Finance
& Treasurer

 

 

Address:

MJD SERVICES CORP.,

c/o Fairpoint Communications, Inc.

 

as a Pledgor

521 East Morehead Street, Suite 250

 

Charlotte, NC 28202

 

 

By:

 /s/ Timothy W. Henry

 

 

 

  Title: Vice President of Finance
& Treasurer

 

 

Address:

MJD VENTURES, INC.,

c/o Fairpoint Communications, Inc.

 

as a Pledgor

521 East Morehead Street, Suite 250

 

Charlotte, NC 28202

 

 

By:

 /s/ Timothy W. Henry

 

 

 

  Title: Vice President of Finance
& Treasurer

 

25

--------------------------------------------------------------------------------


 

Address:

C-R COMMUNICATIONS, INC.,

c/o Fairpoint Communications, Inc.

 

as a Pledgor

521 East Morehead Street, Suite 250

 

Charlotte, NC 28202

 

 

By:

 /s/ Timothy W. Henry

 

 

 

  Title: Vice President of Finance
& Treasurer

 

 

Address:

COMERCO, INC.,

c/o Fairpoint Communications, Inc.

 

as a Pledgor

521 East Morehead Street, Suite 250

 

Charlotte, NC 28202

 

 

By:

 /s/ Timothy W. Henry

 

 

 

  Title: Vice President of Finance
& Treasurer

 

 

Address:

GTC COMMUNICATIONS, INC.,

c/o Fairpoint Communications, Inc.

 

as a Pledgor

521 East Morehead Street, Suite 250

 

Charlotte, NC 28202

 

 

By:

 /s/ Timothy W. Henry

 

 

 

  Title: Vice President of Finance
& Treasurer

 

 

Address:

RAVENSWOOD COMMUNICATIONS, INC.,

c/o Fairpoint Communications, Inc.

 

as a Pledgor

521 East Morehead Street, Suite 250

 

Charlotte, NC 28202

 

 

By:

 /s/ Timothy W. Henry

 

 

 

  Title: Vice President of Finance
& Treasurer

 

 

Address:

UTILITIES, INC.,

c/o Fairpoint Communications, Inc.

 

as a Pledgor

521 East Morehead Street, Suite 250

 

Charlotte, NC 28202

 

 

By:

 /s/ Timothy W. Henry

 

 

 

  Title: Vice President of Finance
& Treasurer

 

 

Address:

FAIRPOINT CARRIER SERVICES, INC.,

c/o Fairpoint Communications, Inc.

 

as a Pledgor

521 East Morehead Street, Suite 250

 

Charlotte, NC 28202

 

 

By:

 /s/ Timothy W. Henry

 

 

 

  Title: Vice President of Finance
& Treasurer

 

26

--------------------------------------------------------------------------------


 

Address:

ST. JOE COMMUNICATIONS, INC.,

c/o FairPoint Communications, Inc.

 

as a Pledgor

521 East Morehead Street, Suite 250

 

Charlotte, NC 28202

 

 

By:

 /s/ Timothy W. Henry

 

 

 

  Title: Vice President of Finance
& Treasurer

 

 

Accepted and Agreed to:

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

as Collateral Agent and Pledgee

 

By:

 /s/ Anca Trifan

 

 

  Title:  Director

 

27

--------------------------------------------------------------------------------


 

ANNEX A

 

LIST OF PLEDGED SUBSIDIARIES OF FAIRPOINT COMMUNICATIONS, INC.

 

A.

 

ST Enterprises, Ltd.

 

 

 

 

 

 

 

 

 

1.

 

Sunflower Telephone Company, Inc.

 

 

 

 

 

 

 

2.

 

STE/NE Acquisition Corp., d/b/a/ Northland Telephone Company of Vermont

 

 

 

 

 

 

 

3.

 

Northland Telephone Company of Maine, Inc.

 

 

 

 

 

 

 

4.

 

ST Computer Resources, Inc.

 

 

 

 

 

 

 

5.

 

ST Long Distance, Inc.

 

 

 

 

 

B.

 

MJD Ventures, Inc.

 

 

 

 

 

 

 

 

 

1.

 

The Columbus Grove Telephone Company

 

 

 

 

 

 

 

2.

 

C-R Communications, Inc.

 

 

 

 

 

 

 

a.

 

C-R Telephone Company

 

 

 

 

 

 

 

3.

 

Taconic Telephone Corp.

 

 

 

 

 

 

 

4.

 

Ellensburg Telephone Company

 

 

 

 

 

 

 

5.

 

Sidney Telephone Company

 

 

 

 

 

 

 

6.

 

Utilities, Inc.

 

 

 

 

 

 

 

a.

 

Standish Telephone Company

 

 

 

 

 

 

 

b.

 

China Telephone Company

 

 

 

 

 

 

 

c.

 

Maine Telephone Company

 

 

 

 

 

 

 

7.

 

Telephone Service Company

 

 

 

 

 

 

 

8.

 

Chouteau Telephone Company

 

 

 

 

 

 

 

9.

 

Chautauqua and Erie Telephone Corporation

 

 

 

 

 

 

 

10.

 

The Orwell Telephone Company

 

 

 

 

 

 

 

11.

 

GTC Communications, Inc. (f/k/a TPG Communications, Inc.)

 

 

 

 

 

 

 

a.

 

St. Joe Communications, Inc.

 

 

 

 

 

 

 

i.

 

GTC, Inc.

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

12.

 

Peoples Mutual Telephone Company

 

 

 

 

 

 

 

13.

 

Fremont Telcom Co.

 

 

 

 

 

 

 

14.

 

Comerco, Inc.

 

 

 

 

 

 

 

a.

 

YCOM Networks, Inc.

 

 

 

 

 

 

 

15.

 

Community Service Telephone Co.

 

 

 

 

 

 

 

16.

 

Marianna and Scenery Hill Telephone Company

 

 

 

 

 

C.

 

MJD Services Corp.

 

 

 

 

 

 

 

1.

 

Bluestem Telephone Company

 

 

 

 

 

 

 

2.

 

Big Sandy Telecom, Inc.

 

 

 

 

 

 

 

3.

 

Odin Telephone Exchange, Inc.

 

 

 

 

 

 

 

4.

 

Columbine Telecom Company (f/k/a Columbine Acquisition Corp.)

 

 

 

 

 

 

 

5.

 

Ravenswood Communications, Inc.

 

 

 

 

 

 

 

a.

 

The El Paso Telephone Company

 

 

 

 

 

 

 

6.

 

Yates City Telephone Company

 

 

 

 

 

D.

 

FairPoint Broadband, Inc. (f/k/a MJD Holdings Corp.)

 

 

 

 

 

E.

 

FairPoint Carrier Services, Inc.

 

2

--------------------------------------------------------------------------------


 

ANNEX B

 

LIST OF PLEDGED STOCK

 

I.              FAIRPOINT COMMUNICATIONS, INC. (F/K/A MJD COMMUNICATIONS,
INC.)(1)

 

 

 

Name of Issuing
Corporation

 

Type of
Shares

 

Number of
Shares

 

Percentage
Owned

 

 

 

 

 

 

 

 

 

 

 

1.

 

FairPoint Broadband, Inc.

 

Common

 

100

 

100

%

 

 

 

 

 

 

 

 

 

 

2.

 

MJD Services Corp.

 

Common

 

100

 

100

%

 

 

 

 

 

 

 

 

 

 

3.

 

MJD Ventures, Inc.

 

Common

 

100

 

100

%

 

 

 

 

 

 

 

 

 

 

4.

 

FairPoint Carrier Services, Inc.

 

Common

 

100

 

100

%

 

A.                                    MJD SERVICES CORP.

 

 

 

Name of Issuing
Corporation

 

Type of
Shares

 

Number of
Shares

 

Percentage
Owned

 

 

 

 

 

 

 

 

 

 

 

1.

 

Bluestem Telephone Company

 

Common

 

100

 

100

%

 

 

 

 

 

 

 

 

 

 

2.

 

Big Sandy Telecom, Inc.

 

Common

 

100

 

100

%

 

 

 

 

 

 

 

 

 

 

3.

 

Odin Telephone Exchange, Inc.

 

Common

 

95.2857

 

100

%(2)

 

 

 

 

 

 

 

 

 

 

4.

 

Columbine Telecom Company

 

Common

 

100

 

100

%

 

 

 

 

 

 

 

 

 

 

5.

 

Ravenswood Communications, Inc.

 

Common

 

405

 

100

%

 

 

 

 

 

 

 

 

 

 

6.

 

Yates City Telephone Company

 

Common

 

252

 

100

%

 

B.                                    MJD VENTURES, INC.

 

 

 

Name of Issuing
Corporation

 

Type of
Shares

 

Number of
Shares

 

Percentage
Owned

 

 

 

 

 

 

 

 

 

 

 

1.

 

The Columbus Grove Telephone Company

 

Common

 

318

 

100

%

 

 

 

 

 

 

 

 

 

 

2.

 

C-R Communications, Inc.

 

Common

 

750

 

100

%

 

 

 

 

 

 

 

 

 

 

3.

 

Taconic Telephone Corp.

 

Common

 

100

 

100

%

 

--------------------------------------------------------------------------------

(1)           FairPoint Communications, Inc. stock will not be pledged.

 

(2)           There are Warrants outstanding for the purchase of ST Enterprises,
LTD Common Stock.

 

--------------------------------------------------------------------------------


 

4.

 

Ellensburg Telephone Company

 

Common

 

100

 

100

%

 

 

 

 

 

 

 

 

 

 

5.

 

Sidney Telephone Company

 

Common

 

100

 

100

%

 

 

 

 

 

 

 

 

 

 

6.

 

Utilities, Inc.

 

Common

 

100

 

100

%

 

 

 

 

 

 

 

 

 

 

7.

 

Chouteau Telephone Company

 

Common

 

100

 

100

%

 

 

 

 

 

 

 

 

 

 

8.

 

Chautauqua and Erie Telephone Corporation

 

Common

 

100

 

100

%

 

 

 

 

 

 

 

 

 

 

9.

 

The Orwell Telephone Company

 

Common

 

4,795.7461

 

100

%

 

 

 

 

 

 

 

 

 

 

10.

 

Telephone Service Company

 

Common

 

100

 

100

%

 

 

 

 

 

 

 

 

 

 

11.

 

GTC Communications, Inc.

 

Common

 

1,000,000

 

100

%

 

 

 

 

 

 

 

 

 

 

12.

 

Peoples Mutual Telephone Company

 

Common

 

9,832

 

100

%

 

 

 

 

 

 

 

 

 

 

13.

 

Fremont Telcom Co.

 

Common

 

5,155.5

 

100

%

 

 

 

 

 

 

 

 

 

 

14.

 

Comerco, Inc.

 

Common

 

31,250

 

100

%

 

 

 

 

 

 

 

 

 

 

15.

 

Community Service Telephone Co.

 

Common

 

100

 

100

%

 

 

 

 

 

 

 

 

 

 

16.

 

Marianna and Scenery Hill Telephone Company

 

Common

 

306

 

100

%

 

C.                                    ST ENTERPRISES, LTD.(3)

 

 

 

Name of Issuing
Corporation

 

Type of
Shares

 

Number of
Shares

 

Percentage
Owned

 

 

 

 

 

 

 

 

 

 

 

1.

 

Sunflower Telephone Company, Inc.

 

Common

 

684

 

99.7

%

 

 

 

 

 

 

 

 

 

 

2.

 

STE/NE Acquisition Corp. (dba Northland Telephone Company of Vermont)

 

Common

 

1000

 

100

%

 

 

 

 

 

 

 

 

 

 

3.

 

Northland Telephone Company of Maine, Inc.

 

Common

 

100

 

100

%

 

--------------------------------------------------------------------------------

(3)           There are Warrants outstanding for the purchase of ST Enterprises,
LTD Common Stock.

 

2

--------------------------------------------------------------------------------


 

4.

 

ST Computer Resources, Inc.

 

Common

 

500

 

100

%

 

 

 

 

 

 

 

 

 

 

5.

 

ST Long Distance, Inc.

 

Common

 

100

 

100

%

 

D.                                    C-R COMMUNICATIONS, INC.

 

 

 

Name of Issuing
Corporation

 

Type of
Shares

 

Number of
Shares

 

Percentage
Owned

 

 

 

 

 

 

 

 

 

 

 

1.

 

C-R Telephone Company

 

Common

 

100

 

100

%

 

E.                                      UTILITIES, INC.

 

 

 

Name of Issuing
Corporation

 

Type of
Shares

 

Number of
Shares

 

Percentage
Owned

 

 

 

 

 

 

 

 

 

 

 

1.

 

Standish Telephone Company

 

Common

 

23,560

 

100

%

 

 

 

 

 

 

 

 

 

 

2.

 

China Telephone Company

 

Common

 

20,000

 

100

%

 

 

 

 

 

 

 

 

 

 

3.

 

Maine Telephone Company

 

Common

 

100

 

100

%

 

F.                                      RAVENSWOOD COMMUNICATIONS, INC.

 

 

 

Name of Issuing
Corporation

 

Type of
Shares

 

Number of
Shares

 

Percentage
Owned

 

 

 

 

 

 

 

 

 

 

 

1.

 

The El Paso Telephone Company

 

Common

 

405

 

100

%

 

G.                                    GTC COMMUNICATIONS, INC.

 

 

 

Name of Issuing
Corporation

 

Type of
Shares

 

Number of
Shares

 

Percentage
Owned

 

 

 

 

 

 

 

 

 

 

 

1.

 

St. Joe Communications, Inc.

 

Common

 

1,000

 

100

%

 

H.                                    ST. JOE COMMUNICATIONS, INC.

 

 

 

Name of
Issuing
Corporation

 

Type of
Shares

 

Number of
Shares

 

Percentage
Owned

 

 

 

 

 

 

 

 

 

 

 

1.

 

GTC, Inc.

 

Common

 

14,890

 

100

%

 

I.                                         COMERCO, INC.

 

 

 

Name of
Issuing
Corporation

 

Type of
Shares

 

Number of
Shares

 

Percentage
Owned

 

 

 

 

 

 

 

 

 

 

 

1.

 

YCOM Networks, Inc.

 

Common

 

294

 

100

%

 

3

--------------------------------------------------------------------------------


 

ANNEX C

 

LIST OF NOTES

 

None.

 

--------------------------------------------------------------------------------


 

ANNEX D

 

PART I

 

LIST OF PARTNERSHIP INTERESTS

 

A.                                   None.

 

PART II

 

LIST OF MEMBERSHIP INTERESTS

 

A.                                   None.

 

4

--------------------------------------------------------------------------------


 

ANNEX E

 

Form of Agreement Regarding Uncertificated Securities, Membership Interests and
Partnership Interests

 

AGREEMENT (as amended, modified, restated and/or supplemented from time to time,
this “Agreement”), dated as of [                  , 20     ], among the
undersigned pledgor (the “Pledgor”), [                  ], not in its individual
capacity but solely as Collateral Agent (the “Pledgee”), and
[                  ], as the issuer of the Uncertificated Securities, Membership
Interests and/or Partnership Interests (each as defined below) (the “Issuer”).

 

W I T N E S S E T H :

 

WHEREAS, the Pledgor, certain of its affiliates and the Pledgee have entered
into a Pledge Agreement, dated as of February 8, 2005 (as amended, modified,
restated and/or supplemented from time to time, the “Pledge Agreement”), under
which, among other things, in order to secure the payment of the Obligations (as
defined in the Pledge Agreement), the Pledgor has pledged or will pledge to the
Pledgee for the benefit of the Secured Creditors (as defined in the Pledge
Agreement), and grant a security interest in favor of the Pledgee for the
benefit of the Secured Creditors in, all of the right, title and interest of the
Pledgor in and to any and all [Uncertificated Securities (as defined in the
Pledge Agreement)] [Partnership Interests (as defined in the Pledge Agreement)]
[Membership Interests (as defined in the Pledge Agreement)], from time to time
by the Issuer, whether now existing or hereafter from time to time acquired by
the Pledgor (with all of such [Uncertificated Securities] [Partnership
Interests] [Membership Interests] being herein collectively called the “Issuer
Pledged Interests”); and

 

WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
perfect the security interest of the Pledgee under the Pledge Agreement in the
Issuer Pledged Interests, to vest in the Pledgee control of the Issuer Pledge
Interests and to provide for the rights of the parties under this Agreement;

 

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

1.                                       The Pledgor hereby irrevocably
authorizes and directs the Issuer, and the Issuer hereby agrees, to comply with
any and all instructions and orders originated by the Pledgee (and its
successors and assigns) regarding any and all of the Issuer Pledged Interests
without the further consent by the registered owner (including the Pledgor),
and, following its receipt of a notice from the Pledgee stating that the Pledgee
is exercising exclusive control of the Issuer Pledged Interests, not to comply
with any instructions or orders regarding any or all of the Issuer Pledged
Interests originated by any person or entity other than the Pledgee (and its
successors and assigns) or a court of competent jurisdiction.

 

2.                                       The Issuer hereby certifies that (i) no
notice of any security interest, lien or other encumbrance or claim affecting
the Issuer Pledged Interests (other than the security interest

 

--------------------------------------------------------------------------------


 

of the Pledgee) has been received by it, and (ii) the security interest of the
Pledgee in the Issuer Pledged Interests has been registered in the books and
records of the Issuer.

 

3.                                       The Issuer hereby represents and
warrants that (i) the pledge by the Pledgor of, and the granting by the Pledgor
of a security interest in, the Issuer Pledged Interests to the Pledgee, for the
benefit of the Secured Creditors, does not violate the charter, by-laws,
partnership agreement, membership agreement or any other agreement governing the
Issuer or the Issuer Pledged Interests, and (ii) the Issuer Pledged Interests
consisting of capital stock of a corporation are fully paid and nonassessable.

 

4.                                       All notices, statements of accounts,
reports, prospectuses, financial statements and other communications to be sent
to the Pledgor by the Issuer in respect of the Issuer will also be sent to the
Pledgee at the following address:

 

[                                    ]

[                                    ]

Attention:  [                                    ]

Telephone No.:  [                                    ]

Telecopier No.:  [                                    ]

 

5.                                       Following its receipt of a notice from
the Pledgee stating that the Pledgee is exercising exclusive control of the
Issuer Pledged Interests and until the Pledgee shall have delivered written
notice to the Issuer that all of the Obligations have been paid in full and this
Agreement is terminated, the Issuer will send any and all redemptions,
distributions, interest or other payments in respect of the Issuer Pledged
Interests from the Issuer for the account of the Pledgee only by wire transfers
to such account as the Pledgee shall instruct.

 

6.                                       Except as expressly provided otherwise
in Sections 4 and 5, all notices, instructions, orders and communications
hereunder shall be sent or delivered by mail, telegraph, telex, telecopy, cable
or overnight courier service and all such notices and communications shall, when
mailed, telexed, telecopied, cabled or sent by overnight courier, be effective
when deposited in the mails or delivered to overnight courier, prepaid and
properly addressed for delivery on such or the next Business Day, or sent by
telex or telecopier, except that notices and communications to the Pledgee or
the Issuer shall not be effective until received.  All notices and other
communications shall be in writing and addressed as follows:

 

(a)                                  if to the Pledgor, at:

 

 

 

 

 

Attention:                    
Telephone No.: 
Fax No.:

 

2

--------------------------------------------------------------------------------


 

(b)                                 if to the Pledgee, at the address given in
Section 4 hereof;

 

(c)                                  if to the Issuer, at:

 

 

 

 

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder.  As used in this
Section 6, “Business Day” means any day other than a Saturday, Sunday, or other
day in which banks in New York are authorized to remain closed.

 

7.                                       This Agreement shall be binding upon
the successors and assigns of the Pledgor and the Issuer and shall inure to the
benefit of and be enforceable by the Pledgee and its successors and assigns. 
This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which shall constitute one instrument.  In the
event that any provision of this Agreement shall prove to be invalid or
unenforceable, such provision shall be deemed to be severable from the other
provisions of this Agreement which shall remain binding on all parties hereto. 
None of the terms and conditions of this Agreement may be changed, waived,
modified or varied in any manner whatsoever except in writing signed by the
Pledgee, the Issuer and the Pledgor.

 

8.                                       This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to its principles of conflict of laws.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Issuer have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.

 

 

 

[                                               ],

 

 

as Pledgor

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[                                               ],

 

 

not in its individual capacity but solely as
Collateral Agent and Pledgee

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[                                               ],

 

 

as the Issuer

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

4

--------------------------------------------------------------------------------

 

 
